ACCEPTED
                                                                         06-14-00094-CV
                                                               SIXTH COURT OF APPEALS
                                                                    TEXARKANA, TEXAS
                                                                   3/19/2015 10:52:36 AM
                                                                         DEBBIE AUTREY
                                                                                  CLERK


              CASE NO. 06-14-00094-CV
_____________________________________________________________
                                                       FILED IN
                                                6th COURT OF APPEALS
               IN THE SIXTH COURT OF APPEALS TEXARKANA, TEXAS
                     TEXARKANA, TEXAS           3/19/2015 11:05:00 AM
                                                     DEBBIE AUTREY
_____________________________________________________________
                                                         Clerk

                     Nancy Elizabeth Bowman,

                            Appellant,

                               vs.

                        Jerry Davidson and
                          Diana Davidson,

                          Appellees.
____________________________________________________________

              On Appeal from the 71st Judicial District
                     Harrison County, Texas
                       Cause No. 13-0618
               The Honorable Brad Morin, Presiding
_____________________________________________________________

                    BRIEF OF APPELLANT
_____________________________________________________________

                             JACK M. SANDERS, JR.
                             State Bar No. 17592000
                             109 East Houston Street
                             P.O. Box 1387
                             Marshall, Texas 75671-1387
                             (903) 935-7172
                             (903) 938-8616 (Fax)
                             sanders.jack@sbcblobal.net
                             ATTORNEY FOR APPELLANT
                ORAL ARGUMENT REQUESTED
                                     Preamble

      COMES NOW NANCY ELIZABETH BOWMAN, Appellant herein, who

hereby respectfully makes and files this, her Appellant’s Brief.

      In the interest of clarity, Nancy Elizabeth Bowman will be referred to as

“Bowman,” while JERRY DAVIDSON, Appellee herein, will be referred to as

“Jerry”, and DIANA DAVIDSON, the other Appellee herein, will be referred to as

“Diana.” Collectively, the Appellees will be referred to as “the Davidsons.”

      In this Brief, the Reporter’s Record will be cited by volume and page:line as

“___ RR ___:___”, the Reporter’s Supplemental Indexes will be cited as         R. Supp.

R. Index, the Clerk’s Record will be cited by page as “CR _____,” the Clerk’s

Supplemental Records will be cited as “        C. Supp. R.         ” and the plaintiff’s

exhibits will be cited by record volume and exhibit number as “4 RR P.Ex. ____.”

The Appendix will be referred to as “Appx.       .”




                                          ii
                         Identity of Parties and Counsel

      Pursuant to Tex. R. App. P. 38.1(a), Bowman hereby submits a list of parties

and counsel interested in this case:

Appellant and her Appellate/Trial Counsel:
Nancy Elizabeth Bowman
c/o Jack M. Sanders, Jr.
State Bar No. 17592000
109 East Houston Street
P.O. Box 1387
Marshall, Texas 75671-1387
(903) 935-7172
(903) 938-8616 (Fax)
sanders.jack@sbcblobal.net

Appellees and their Trial Counsel:
Jerry and Diana Davidson
c/o Alan E. Brown
State Bar No. 03090500
Boyd & Brown, P.C.
1215 Pruitt Place
Tyler, Texas 75703
(903) 526-9000
(903) 526-9001 (Fax)
aebrown@suddenlinkmail.com




                                       iii
                                                Table of Contents

Preamble. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

Identity of Parties and Counsel. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

Table of Contents. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iv

Index of Authorities.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . vii

Statement of the Case. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Statement Regarding Oral Argument. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Issues Presented.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Summary of the Argument. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Standards of Review. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

         A.        Legal Sufficiency of the Evidence. . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

         B.        Factual Sufficiency of the Evidence.. . . . . . . . . . . . . . . . . . . . . . . . . . 6

Statement of Facts. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

         A.        Bubba Bit a Long Time Friend of the Davidsons Prior to
                   Biting Bowman. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

         B.        Bubba Had a History of Aggressive, Protective and Possessive
                   Behavior. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

         C.        Due to Bubba’s Behavior, the Davidsons Warned New Guests
                   At Their Home Not to Interact With Bubba. . . . . . . . . . . . . . . . . . . . 10

         D.        The Lawsuit and the Appeal. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12


                                                             iv
Argument and Authorities. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

First Issue.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

         Bowman was entitled to affirmative jury findings as a matter of law
         regarding the dangerous propensities of the Davidsons’ dog and the
         Davidsons’ knowledge of the dog’s dangerous propensities, or in the
         alternative, the jury’s findings was against the great weight and
         preponderance of the evidence.

Arguments Relating to the First Issue

         A.        Strict Liability Claims Involving a Domestic Dog.. . . . . . . . . . . . . . 13

                   1.        The Second Element of Dangerous Propensities. . . . . . . . . . . 14

                   2.        The Third Element Requiring the Owner’s Knowledge. . . . . 16

         B.        The Record Contains Only Affirmative Evidence of Bubba’s
                   Dangerous Propensities and the Davidsons’ Knowledge
                   of the Dangerous Propensities. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

                   1.        There is No or Little Evidence to Support Bubba Did
                             Not Have Dangerous Propensities and Affirmative
                             Evidence to Support He Did.. . . . . . . . . . . . . . . . . . . . . . . . . . 18

                   2.        No or Little Evidence to Support the Davidsons Did Not
                             Know or Did Not Have Reason to Know Bubba Had
                             Dangerous Propensities and Affirmative Evidence to
                             Support They Did Have Knowledge. . . . . . . . . . . . . . . . . . . . 25

         C.        Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29




                                                              v
Second Issue. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31

         Bowman was entitled to an affirmative answer as a matter of law that the
         dog’s dangerous propensities were the producing cause of Bowman’s
         injuries, or in the alternative, a negative finding would have been against
         the great weight and preponderance of the evidence.

Arguments Relating to the Second Issue

         A.        Strict Liability Requires Bowman to Prove the Dangerous
                   Propensities Were the Producing Cause of Bowman’s Injuries.. . . . 31

         B.        The Record Contains Only Affirmative Evidence in Support
                   of Bubba’s Dangerous Propensities As the Producing
                   Cause of the Bite.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31

         C.        Conclusion. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33

Prayer. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34

Certificate of Compliance. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35

Certificate of Service.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36




                                                              vi
                                        Index of Authorities

Cases

Texas Supreme Court

Cain v. Bain,
      709 S.W.2d 175 (Tex. 1986) (per curiam). . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Collora v. Navarro,
      574 S.W.2d 65 (Tex. 1978).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27

Croucher v. Croucher,
     660 S.W.2d 55 (Tex. 1983).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Ford Motor Co. v. Ledesma,
     242 S.W.3d 32 (Tex. 2007).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31

Holley v. Watts,
      629 S.W.2d 694 (Tex. 1982).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Marshall v. Ranne,
     511 S.W.2d 255 (Tex. 1974).. . . . . . . . . . . . . . . . . . . . . . . . . . . 13, 14, 16, 31

Traylor v. Goulding,
      497 S.W.2d 944 (Tex. 1973).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Washington v. Reliable Life Ins. Co.,
     581 S.W.2d 153 (Tex. 1979) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27


Texas Courts of Appeal

Allen ex rel. B.A. v. Albin,
      97 S.W.3d 655 (Tex. App. — Waco 2002, no pet.). . . . . . . . . . . . . . . . . . 13

Beard v. Beard,
     49 S.W.3d 40 (Tex. App. — Waco 2001, pet. denied).. . . . . . . . . . . . . . . . . 6

                                                    vii
Belger v. Sweeney,
      836 S.W.2d 752 (Tex. App. — Houston [1st Dist.] 1992, writ denied).. . . 16

Carrasco v. Stewart,
     224 S.W.3d 363 (Tex. App. — El Paso 2006, no pet.).. . . . . . . . . . . . . . . . . 5

Dunnings v. Castro,
     881 S.W.2d 559 (Tex. App. — Houston [1st Dist.] 1994, writ denied).. . . 15

Farley v. M.M. Cattle Co.,
      549 S.W.2d 453 (Tex. Civ. App. — Waco 1977, writ ref’d n.r.e.). . . . . . . 15

Machala v. Weems,
     56 S.W.3d 748 (Tex. App. — Texarkana 2001, no pet.). . . . . . . . . . . . . . . . 6

Owens v. Coury,
     614 S.W.2d 926 (Tex. App. — Amarillo 1981, no writ). . . . . . . . . . . . 13, 15

Plummer v. Estate of Plummer,
     51 S.W.3d 840 (Tex. App. — Texarkana 2001, pet. denied). . . . . . . . . . . . . 6

Raw Hide Oil & Gas Co., Inc. v. Maxus Exploration Co.,
     766 S.W.2d 264 (Tex. App. — Amarillo 1988, writ denied).. . . . . . . . . . 5, 6

Thompson v. Curtis,
     127 S.W.3d 446 (Tex. App. — Dallas 2004, no pet.). . . . . . . . . . . . . . 13, 31

Villareal v. Elizondo,
      831 S.W.2d 474 (Tex. App. — Corpus Christi 1992, no writ). . . . . . . . . . 15

Wells v. Burns,
      480 S.W.2d 31 (Tex. Civ. App. —El Paso 1972, no writ). . . . . . . . . . . 13, 15




                                           viii
Out of State Cases

Supreme Court

Poznanski ex rel Poznanski v. Horvath,
     788 N.E.2d 1255 (Ind. 2003). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14, 15

Deardoff v. Burger,
     606 A.2d 489 (Pa. 1992). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Robinson v. Marino,
     3 Wash. 434, 28 P. 752 (1892). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16


Texas Rules of Appellate Procedure

Tex. R. App. Pro. 9.4(i)(3). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35

Tex. R. App. Pro. 9.5(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36

Tex. R. App. Pro. 38.1(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii


Other Authorities

Restatement (Second) of Torts § 509. . . . . . . . . . . . . . . . . . . . . . . 14, 15, 16, 19, 20




                                                        ix
                                Statement of the Case

Nature of the
Underlying Case: Suit for personal injuries due to the Davidsons’ dog attacking
                 Bowman. CR 11-16.

Trial Court:         The 71st Judicial District Court, Harrison County, Texas, the
                     Honorable Brad Morin, Presiding.

Disposition:         The Court entered Judgment for the Davidsons based on the
                     Jury’s findings. Appx. 1; 3A C. Supp. R. 4-5.

                        Statement Regarding Oral Argument

         Bowman believes oral argument is called for in this case. There are not many

cases in Texas where strict liability has been found with regard to domestic animals.

But this case is unique and fits squarely within the common law requirements for

strict liability set out by the Texas Supreme Court years ago. Thus, this is an

important case with regard to future dog bite cases and to the jurisprudence of this

State.

         Further, it is impossible to include all of the evidence presented during the

three day trial which supports strict liability into this Brief. Thus, Bowman requests

the opportunity to argue to the Court the main points of evidence which leave no

question that the jury made incorrect findings as to strict liability in this case.




                                            1
                            Issues Presented

                                First Issue

Bowman was entitled to affirmative jury findings as a matter of law
regarding the dangerous propensities of the Davidsons’ dog and the
Davidsons’ knowledge of the dog’s dangerous propensities, or in the
alternative, the jury’s findings was against the great weight and
preponderance of the evidence.

                              Second Issue

Bowman was entitled to an affirmative answer as a matter of law that the
dog’s dangerous propensities were the producing cause of Bowman’s
injuries, or in the alternative, a negative finding would have been against
the great weight and preponderance of the evidence.




                                    2
                           Summary of the Argument

      Strict liability with regard to domestic animals is not a new concept in Texas.

The law has long been if a dog has dangerous propensities, the owners knew or had

reason to know about the dangerous propensities and the dog bites someone, as a

result of the dangerous propensities, then the owners are liable, period. That is the

law in Texas. The jury is charged with applying the facts of the specific case to the

law. If the preponderance of the evidence support the elements, then the jury must

enter the finding.

      Here, the jury failed to follow the law, and thus, failed to enter the correct

findings. There was overwhelming evidence presented at trial in support of the

Davidsons’ dog having dangerous propensities in the form of the protectiveness and

aggression toward strangers. There was also overwhelming evidence at trial that the

Davidsons knew from early on that Bubba exhibited such behaviors. The Davidsons

even warned for safety of new guests to prevent a bite like what happened to

Bowman.     The law does not require an actual prior bite to show dangerous

propensities. Yet, there is one in this case. Finally, there was overwhelming

evidence at trial that Bubba’s protectiveness and aggression toward strangers caused

Bubba to bite Bowman. Despite all of the overwhelming evidence, the jury chose not

to enter the correct finding. It may have been because they jury sympathized with the


                                          3
Davidsons or disliked Bowman. The reason for the jury’s failure to follow the law

is irrelevant. Bowman is now entitled to seek this evidentiary review to correct the

wrong based on the record. Accordingly, Bowman asks this Court to review the

record in its entirety and reverse the jury’s finding to Question No. 1 as to either

Diana or Jerry and enter an affirmative finding as to Question No. 2.1 Then, remand

the cause back to the trial court for a determination as to damages alone.




       1
        The Court of Appeals can reverse the jury finding as to Diana or Jerry alone and send the
cause back to the trial court because either answer will lead to liability of a defendant.

                                                4
                                  Standards of Review

         When a party having the burden of proof appeals from an adverse fact-finding

in the trial court, the point of error should be the matter was established as a matter

of law or that the jury’s finding was against the great weight and preponderance of

the evidence. Croucher v. Croucher, 660 S.W.2d 55, 58 (Tex. 1983). The specific

standards as they relate to legal and factual sufficiency of the evidence are set forth

below.

A.       Legal Sufficiency of the Evidence

         Legal sufficiency points of error assert a complete lack of evidence on an issue.

Raw Hide Oil & Gas Co., Inc. v. Maxus Exploration Co., 766 S.W.2d 264, 275 (Tex.

App. — Amarillo 1988, writ denied). Legal sufficiency points are designated as “no

evidence points” or “matter of law points,” depending upon whether the complaining

party had the burden of proof. Id. The appropriate legal sufficiency challenge here,

as Bowman had the burden of proof for her strict liability claim, is a matter of law

point. Carrasco v. Stewart, 224 S.W.3d 363, 367 (Tex. App. — El Paso 2006, no

pet.).

         In reviewing a matter of law point, the Court of Appeals must examine the

entire record for evidence that supports the jury’s finding, ignoring any evidence to

the contrary. Holley v. Watts, 629 S.W.2d 694, 696 (Tex. 1982). If no evidence to


                                             5
support the finding is found, the Court of Appeals must then examine the entire

record again to determine if a contrary position is established as a matter of law. Id.;

Plummer v. Estate of Plummer, 51 S.W.3d 840, 841 (Tex. App. — Texarkana 2001,

pet. denied).

B.    Factual Sufficiency of the Evidence

      Factual sufficiency points of error concede conflicting evidence on an issue,

yet maintain that the evidence against the jury’s finding is so great as to make the

finding erroneous. Raw Hide Oil & Gas Co., Inc., 766 S.W.2d at 275. Factual

sufficiency points of error are designated as “insufficient evidence points” or “great

weight and preponderance points,” depending upon whether the complaining party

had the burden of proof. Id. The appropriate factual sufficiency challenge here as

Bowman had the burden of proof for her strict liability claim is a great weight and

preponderance point. Beard v. Beard, 49 S.W.3d 40, 55 (Tex. App. — Waco 2001,

pet. denied); Machala v. Weems, 56 S.W.3d 748, 754 (Tex. App. — Texarkana 2001,

no pet.). In reviewing a great weight and preponderance point, the Court of Appeals

must examine the entire record to determine if there is some evidence to support the

jury’s finding, and then determine whether, in light of the entire record, the finding

is manifestly unjust. Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986) (per curiam);

Traylor v. Goulding, 497 S.W.2d 944, 945 (Tex. 1973).



                                           6
                                    Statement of Facts

       This suit arises from the injuries Bowman suffered on the evening of June 24,

2012 as a result of Davidsons’ dog biting her in the face. The Davidsons own two

Australian Blue Heelers. 4 RR 87:19-24. Diana acquired the dogs, brother and sister,

when they were six weeks old. 4 RR 88:6-9. The dog that bit Bowman was her 11

year old male Blue Heeler named Bubba.

A.     Bubba Bit a Long Time Friend of the Davidsons Prior to Biting Bowman

       About a year before Bubba bit Bowman, he bit Billy Strong (“Strong”), a long

time family friend. Appx. 3; 1 R. Supp. R Index, Video Deposition of Billy Strong;2

8 RR P. Ex. 20. The incident occurred when a repairman left his bag of tools inside

the Davidsons’ home. Appx. 3; 1 R. Supp. R Index, Video Deposition of Billy

Strong. Diana asked Strong to take the bag of tools outside to the repairman before

he had a chance to leave. Id. After Strong grabbed the tool bag, he took off at a trot

towards the front door, and Bubba bit him on the back of the leg. Id. Bubba had a

hold of Strong’s leg and Diana had to holler at Bubba to turn Strong loose. 4 RR

99:24-100:3. Diana witnessed the entire event. 4 RR 99:16-19. She knew that

Bubba laid his teeth on Strong and that Bubba had left a red mark and bruise on the

       2
         For the Court of Appeals’ convenience, in addition to citing to the video deposition
included in the Reporter’s Record in the Supplemental Exhibit Index, Bowman has also attached
the line and page excerpt from Billy Strong’s deposition that Bowman is relying on and that was
included in the video shown the jury in the Appellant’s Appendix, Tab 3.

                                               7
back of Strong’s leg.    4 RR 100:4-10; Appx. 3; 1 R. Supp. R. Index, Video

Deposition of Billy Strong. Although the Davidsons do not always describe the prior

incident with Strong as a “bite,” Strong certainly does. Appx. 3; 1 R. Supp. RR

Video Deposition of Billy Strong. He also thought the dog should have been put up

after the incident whenever anyone came over to the Davidsons so it would not

happen again. Appx. 3, 1 R. Supp. R. Index, Video Deposition of Billy Strong.

B.    Bubba Had a History of Aggressive, Protective and Possessive Behavior

      Bubba generally does not have a problem with people he knows. 4 RR 100:17-

20. However, he shows aggression toward strangers. 4 RR 100:21-22. Diana has

known this all of Bubba’s life. 4 RR 100:23-24. Both of the Davidsons admit Bubba

is aggressive, protective and possessive. 4 RR 94:17-19; 4 RR 138:20-22, 146:19-23.

Bubba is just not like other dogs. 4 RR 147:23-148:1. Diana frequently uses both

aggressive and protective when describing Bubba. 4 RR 93:22-94:16. Diana knows

Bubba is aggressive because he barks and jumps at the fence when people come to

their house. 4 RR 94:20-22. She has signs up saying beware of the dogs because she

wants people to beware of them and does not want to take the chance that Bubba will

hurt someone by biting them. 4 RR 94:23-95:5, 95:9-11. Bubba acts protectively

when anyone, including Jerry, gets between him and Diana. 4 RR 138:12-16, 138:24-

25. Bubba is showing his protectiveness and possessiveness when he barks and

pushes people away from Diana. 4 RR 139:5-7. Further, when Bubba gets between

                                         8
Jerry and Diana, he is exhibiting a low level of aggression towards Jerry. 4 RR

138:12-15, 138:21-25; 5 RR 28:7-11. To have Bubba exhibiting such behavior

towards Jerry, someone Bubba has also bonded with, is a red flag for dangerous

behavior. 5 RR 28:12-18. The Davidsons put Bubba up when children come over

because the children might get bit, 4 RR 102:9:17, and they put Bubba up also when

there are a large number of people at their home that the dog does not know. 4 RR

103:18-24, 4 RR 140:18-24. There was a propensity for Bubba to be dangerous. 4

RR 147:6-22. The Davidsons’ friends would even warn new guests about interacting

with Bubba. 5 RR 24:24-25:7. Jerry testified that you never know what Bubba is

going to do at any time or when he is going to blow up. 4 RR 149:13-14, 150:3-5.

       Bowman also hired an expert to testify at trial in this case, Dr. Lore Haug (“Dr.

Haug”), who is Board Certified Veterinarian Behavior. 5 RR 8:21. She also received

additional training specifically in animal behavior. 5 RR 8:24-25. She works with

animals with various levels and styles of behavior disorders, 5 RR 9:7-8, including

dogs with aggressive tendencies. 5 RR 9:13-15. All of her opinions at trial were

offered based on her training, education and experience. 5 RR 9:24-10:1. Dr. Haug

testified that “protective” and ‘territorial” are words that owners use to describe types

of aggressive behavior. 5 RR 25:13-15. In the vast majority of cases, dogs only get

worse when the owners do not do anything to stop aggressive tendencies. 5 RR

25:16-22. A dog that is possessive and protective can be a danger, 5 RR 25:23-25,

                                           9
especially if the owners do nothing to train the dog. 5 RR 27:18-21. The Davidsons

did nothing to properly train Bubba. 4 RR 89:14-15; 4 RR 130:17-18; 5 RR 27:18-

21. Further, this protective and aggressive behavior does not fall within the range of

a typical or normal companion dog. 5 RR 23:14-16. Moreover, Bubba biting Strong

was not appropriate even for cattle herding dogs. 5 RR 29:13-15. Well socialized

and trained dogs know the difference between a human being and cattle. 5 RR 38:10-

17. With Bubba’s past possessive and protective behaviors and the concern that

prompted the Davidsons warnings, it was only a matter of time before someone got

hurt. 5 RR 37:13-16. Dr. Haug is positive that the Davidsons recognized the risk

Bubba posed to new guests. 5 RR 39:13-21.

C.    Due to Bubba’s Behavior, the Davidsons Warned New Guests At Their Home
      Not to Interact With Bubba

      Due to Bubba’s aggressive nature, the Davidsons would warn guests who were

strangers to the dog not to touch or look at the dog. 4 RR 93:19-25, 95:21-23, 4 RR

131:7-10. The warnings were given to protect people from a bite. 4 RR 95:24-96:4,

114:2-4, 4 RR 131:20-23. Jerry admitted they give the warnings about Bubba

because they knew there was a propensity there for Bubba to bite. 4 RR 140:10-13.

The Davidsons have been giving their warning about Bubba for a long period of time

prior to Bubba biting Bowman. 4 RR 101:10-15. Diana just did not know if and

when Bubba might act on his aggressive behavior. 4 RR 101:16-23. If in Bubba’s


                                         10
mind Diana was in danger, Bubba would become aggressive. 4 RR139:20-140:5.

Diana had reason to know that Bubba may be dangerous because she had reason to

know Bubba may bite someone. 4 RR 101:24-102:2. The Davidsons warned people

that came to their home about Bubba because they were concerned that something

bad might happen. 5 RR 14:22-24. Every client Dr. Haug has ever had that have

given warnings to people about their dogs have done so because the owners have

some knowledge about the dog’s previous behavior that makes them concerned that

something bad is going to happen. 5 RR 17:3-7, 24:1-4. There is no other reason to

give warnings unless something similar has happened in the past. 5 RR 17:7-8,

23:18-24:4, 24:20-22. People that have normal dogs, without aggressive tendencies,

do not give warnings. 5 RR 17:9-12.

      On the night of the occurrence, the Davidsons and their guests all sat down to

eat dinner at a table. Diana led Bowman to sit down at the table right next to her. 4

RR 29:14-21. There is no dispute as to where Diana and Bowman were sitting before

the attack. 4 RR 106:17-18. Bubba sat on the floor in between Diana and Bowman

during the dinner. 4 RR 30:11-13. Bubba always sat at the table next to Diana. 4 RR

106:19-22. The seating arrangement was cramped due to the number of guests and

everyone was sitting close together. 4 RR 30:25-31:14; 5 RR 34:9-18. It was noisy

in the room and Bowman leaned over towards Diana to tell her something. 4 RR



                                         11
32:15-18; 4 RR 108:6-7, 110:13-16. At that point, Bubba jumped up and bit Bowman

in the face. 4 RR 33:6-9; 4 RR 108:4-7.

D.    The Lawsuit and the Appeal

      On August 5, 2013, Bowman filed suit against the Davidsons for strict liability

and negligence in order to recover for her significant injuries caused by Bubba’s bite.

CR 11-16. On September 30, 2013, the Davidsons filed an Original Answer. CR 59-

63. On August 19, 2014 the parties went to trial, 4 RR 6, and three days later the trial

concluded with the submission of the charge to the jury. 6 RR 42; CR 1198-1209.

On August 21, 2014, the jury returned their verdict answering “no” to the first

question regarding strict liability for both Jerry and Diana. Appx. 2; CR 1198-1209.

On August 28, 2014, a Judgment was entered by the Court. Appx. 1; 3A C. Supp. R.

4-5. On September 24, 2014, Bowman filed a Motion for New Trial or In the

Alternative, Motion for Judgment Non Obstante Verdicto. 2A C. Supp. R. 4-7. The

Trial Court held a hearing and denied Bowman’s Motion. CR 1430. On November

24, 2014, Bowman filed her Notice of Appeal. CR 1433-1434. Now, Bowman seeks

review with this Court of the jury’s findings regarding dangerous propensities and

producing cause.




                                          12
                            Arguments and Authorities

                                      First Issue
                                      (Restated)

      Bowman was entitled to affirmative jury findings as a matter of law
      regarding the dangerous propensities of the Davidsons’ dog and the
      Davidsons’ knowledge of the dog’s dangerous propensities, or in the
      alternative, the jury’s findings were against the great weight and
      preponderance of the evidence.

A.    Strict Liability Claims Involving a Domestic Dog

      In Texas, as in many states, it has long been established that actions for

damages caused by vicious domestic animals are governed by principles of strict

liability. Marshall v. Ranne, 511 S.W.2d 255, 258 (Tex. 1974). The elements of a

strict liability claim involving a dog are: (1) the defendant owned or possessed the

dog; (2) the dog had dangerous propensities abnormal to its class; (3) the owner knew

or had reason to know the dog had dangerous propensities; and (4) the dog’s

dangerous propensities were the producing cause of the plaintiff’s injuries. Id.;

Thompson v. Curtis, 127 S.W.3d 446, 451 (Tex. App. — Dallas 2004, no pet.); Allen

ex rel. B.A. v. Albin, 97 S.W.3d 655, 660 (Tex. App. — Waco 2002, no pet.); Owens

v. Coury, 614 S.W.2d 926, 928 (Tex. App. — Amarillo 1981, no writ); Wells v.

Burns, 480 S.W.2d 31, 33 (Tex. Civ. App. —El Paso 1972, no writ). The first

element of a strict liability claim was not at issue in this case in that the Davidsons



                                          13
readily admit they own Bubba, the dog that bit Bowman. 4 RR 87:19-22; 4 RR

130:11-14.

       1.     The Second Element of Dangerous Propensities

       With regard to the second element, the plaintiff must prove dangerous

propensities abnormal to other dogs. Despite the Texas Supreme Court’s long ago

recognition of strict liability as set forth in the Restatement, there are not many Texas

cases where the elements of strict liability are discussed. Thus, it is helpful to look

to other states Supreme Courts that adopted the Restatement elements for their

explanation as to the elements as well as the Texas cases that have discussed the

elements. Generally, all dogs, regardless of breed and size, are presumed to be

harmless domestic animals. Poznanski ex rel Poznanski v. Horvath, 788 N.E.2d
1255, 1258 (Ind. 2003); Appx. 5.3 The great majority of dogs are regarded as friends

and companions of man. Restatement (Second) of Torts § 509 cmt. f. (adopted by the

Texas Supreme Court in Marshall, 511 S.W.2d at 258); Appx. 8. They are harmless

and if a dog is in the possession of characteristics dangerous to mankind, it should be

regarded as abnormal. Id.

       Although the majority of dogs are harmless, an owner has a right to keep a

vicious dog for the necessary protection of life and property, provided that the owner


       3
       The out of state cases are included in the Appellant’s Appendix for the Court of Appeal’s
convenience.

                                              14
takes proper precautions to preclude that viciousness from exhibiting itself. Deardoff

v. Burger, 606 A.2d 489, 492 (Pa. 1992); Appx. 6.

      Texas courts have previously held “dangerous propensities” means the dog

must have had vicious, dangerous or mischievous propensities. Villareal v. Elizondo,

831 S.W.2d 474, 477 (Tex. App. — Corpus Christi 1992, no writ); Owens, 614
S.W.2d at 928; Wells, 480 S.W.2d at 33. This element addresses dogs that are vicious

as well as animals that are not vicious, but have a dangerous tendency that is unusual

and not necessary for the purposes for which such animals are usually kept.

Restatement (Second) of Torts § 509 cmt. c.; see also Farley v. M.M. Cattle Co., 549
S.W.2d 453, 456 (Tex. Civ. App. — Waco 1977, writ ref’d n.r.e.). Further, the

animal’s “class” is not limited to a specific breed of that animal. Dunnings v. Castro,

881 S.W.2d 559, 561 (Tex. App. — Houston [1st Dist.] 1994, writ denied) (no

evidence suggesting Weimaraner had dangerous propensities that were abnormal

compared to other dogs). Thus, behaviors that are not usual to dogs in general and

that cause a concern for the safety of others is a dangerous propensity.

      Other states have given a little more guidance as to “dangerous tendencies.”

A dangerous tendency has been defined by the Indiana Supreme Court as “a tendency

of the animal to do any act that might endanger the safety of persons or property in

a given situation.” Poznanski, 788 N.E.2d at 1258; Appx. 5. A dog can even be

found to have dangerous propensities based on the bite that is the basis of the suit.

                                          15
Id. An unprovoked, intentional bite that is not classified as a playful nibble, even if

it is the first bite, shows a dangerous propensity. Id. Barking and jumping at strangers

as well as a prior bite has been found sufficient in other states to show a dog has

vicious tendencies and to hold the defendant strictly liable. Robinson v. Marino, 3
Wash. 434, 28 P. 752, 753 (1892); Appx. 7.

      2.     The Third Element Requiring the Owner’s Knowledge

      The third element requires the plaintiff to prove the owner knew or had reason

to know the dog had dangerous propensities. It is not necessary to the application of

strict liability for the owner of the dog to know of its abnormally dangerous

propensities. Restatement (Second) of Torts § 509 cmt. g; Appx. 8. It is enough that

he have reason to know thereof. Id. Thus, it is not even necessary for the owner to

know of a prior attack on humans. Id. A dog is no longer regarded as entitled to one

bite. Id. It is enough that the owner knows that the dog on other occasions exhibited

such a tendency to attack humans or other animals or otherwise do harm as should

apprise him of its dangerous character. Id. The knowledge element may be fulfilled

with evidence of either actual or constructive knowledge. See Belger v. Sweeney, 836
S.W.2d 752, 754 (Tex. App. — Houston [1st Dist.] 1992, writ denied). The term

“reason to know” means information from which a reasonably intelligent person

would infer that the animal has dangerous propensities. Marshall, 511 S.W.2d at

258-59.

                                          16
B.    The Record Contains Only Affirmative Evidence of Bubba’s Dangerous
      Propensities and the Davidsons’ Knowledge of the Dangerous Propensities

      A review of the record demonstrates that there is no evidence to support Bubba

did not have dangerous propensities nor is there evidence that the Davidsons did not

know or have reason to know of Bubba’s dangerous propensities. Further, the

converse is true, Bowman presented a great deal of evidence in support of Bubba’s

dangerous propensities and the Davidsons’ knowledge. The parties submitted the

second and third strict liability elements together in the following question and

instruction to the jury in the Court’s Charge:

Question No. 1

      On the occasion in question, did the Davidsons know or have reason to
      know that their dog had dangerous propensities not normal for a dog.

      “Reason to know” means the actor has information from which a person
      of reasonable intelligence would infer that the fact in question exists, or
      that such person would govern his conduct under the assumption that
      such fact exists.

      It is enough that the possessor of the animal knows that it had on other
      occasions exhibited such a tendency to attack human beings or other
      animals or otherwise do harm as should apprise him of its dangerous
      character. Thus, the fact that a dog has to his knowledge unsuccessfully
      attempted to attack human beings or animals is sufficient to bring its
      possessor within knowledge requirement. Sufficient also is any form of
      ill temper displayed in the presence of man or beast which would apprise
      a reasonable man that animal if uncontrolled would make such an attack.

      “Dangerous propensities” means vicious or aggressive tendencies that
      are not normal for a dog.


                                          17
      Answer “Yes” or “No”.

      Answer:        Jerry Davidson

      Answer:        Diana Davidson

Appx. 2; CR 1201. The jury answered “No” to both Jerry and Diana. Id.

      1.        There is No or Little Evidence to Support Bubba Did Not Have
                Dangerous Propensities and Affirmative Evidence to Support He Did

      A review of the entire record demonstrates that there was no evidence to

support the jury’s findings. The Davidsons offered no evidence to prove Bubba’s

protectiveness was normal to all dogs, that Bubba was not unusual with regard to his

behavior around strangers or Diana, or that when Bubba attacked Bowman it was not

an aggressive or dangerous behavior.

      Further, a second review of the record reveals significant evidence to show

Bubba had dangerous propensities. There are no Texas cases that hold the bite at

issue can not be considered to determine whether the animal has dangerous

propensities.     Bubba exhibited a dangerous propensity by viciously attacking

Bowman without any provocation causing her severe injuries to her face. 4 RR

32:11-22. Bubba made no noise or warning before he jumped up and attacked

Bowman. 4 RR 32:24-33:6. The Davidsons do not deny the attack nor do they deny

the bite caused Bowman severe injuries. Diana witnessed the attack. 4 RR 33:13-24.




                                         18
Further, the Davidsons did not try to explain the bite as playful or something other

than a vicious attack meant to injure Bowman.

      Additionally, both Diana and Jerry described dangerous propensities in Bubba

at trial. A “dangerous propensity” would include a prior bite of a human being. See

Restatement (Second) of Torts § 509 cmt. c. Billy Strong described the prior incident

to the jury through his deposition testimony as a bite.

Billy Strong:

      Q: Had Bubba bitten people, anybody before [Bowman] that you were
      aware of?
      A: Yes.
      Q: Who?
      A: Me.

Appx. 3; 1 Sup. RR Video Deposition of Billy Strong. Further, Diana and Jerry

admitted that they knew Bubba bit Strong a year before the attack on Bowman.

Diana Davidson:

      Q: And I believe when Billy Strong got bit that you saw the bite. When Billy
      Strong got bit did you see the incident?
      A: I did.
      4 RR 99:16-19.

      Q: So he had a hold of him at the pants leg?
      A: Yes.

      Q: And you know that it left a bruises?
      A: Yes.

      Q:So you agree that the dog laid teeth on Mr. Strong, a human being?
      A: I do know this, yes.

                                         19
       Q: And you saw it?
       A: I did.

4 RR 100:2-10. Jerry also admitted knowing that Bubba caused a red mark on

Strong’s leg. 4 RR 146:19-23. Even with cattle dog instincts, Blue Heelers should

know the difference between a cow and a human being. 5 RR 38:10-17. There are

no Texas cases affirming a finding of no strict liability when there was an admission

of a prior bite.

       If Bubba’s bite that is at issue in this case or his prior bite were not enough,

then Diana and Jerry’s testimony regarding his protectiveness of Diana and

aggressiveness towards strangers demonstrated dangerous propensities. “Dangerous

propensities” also mean dangerous tendencies that are unusual and not necessary for

the purposes for which dogs are usually kept. See Restatement (Second) of Torts, §

509 cmt. c; Appx. 8. The Davidsons admit Bubba had a dangerous tendency to be

aggressive, protective and possessive that was not like other dogs. 4 RR 94:17-19,

146:11-18. He was protective of Diana, 4 RR 93:22-25, and Bubba had a problem

with strangers all of his life. 4 RR 100:21-24.

Diana Davidson:

       Q: And did you also tell her [Bowman] that the dog was aggressive?
       A: I think, I don’t know whether I said aggressive or protective. He is
       very protective of me.

       4 RR 93:22-25


                                          20
      Q: I asked you a question right here on Line 20. My question was, okay,
      what do you mean by aware of dogs. What was your answer?
      A: The dog is aggressive, you know, if he doesn’t know someone.

      4 RR 94:7-11

      Q: You said was protective also?
      A: He is.

      Q: So we have aggressive, protective, and possessive; is that correct?
      A: Yes.

4 RR 94:15-19. When Bowman’s counsel asked Diana why she described Bubba as

aggressive, she said:

      A: He is very verbal when strangers come up. He barks, jumps at the fence, he
      gives us the indication that, you know, he tells us that someone is there and all.
      So I have signs out saying beware of the dogs, because I want them to be aware
      of them. He has never bitten anybody, but I just didn’t want to take the chance,
      because he does bark and jump at the fence when some stranger comes up.

      Q: What chance don’t you want to take?
      A:I don’t want to take any chances of any of our animals hurting anybody.

4 RR 94:21-95:5.

      Q: Is it fair to say you didn’t want to take the chance of the dog biting
      somebody?
      A: That is right.

4 RR 95:9-11. Although Jerry testified that Bubba was not dangerous, the question

is dangerous propensities or tendencies. In other words, a propensity or natural

inclination to act dangerous. Jerry stated the following at trial in support of Bubba

having “dangerous propensities”:


                                          21
Jerry Davidson:

      Q: So, I realize your position is that the dog is not dangerous, correct?
      A: Right.

      Q: But you can’t say that all your, your warnings all were there for there
      was this propensity for danger, correct? That is different from being
      dangerous.
      A: Right.

      Q: There was a propensity there; correct?
      A: Correct.

4 RR 147:6-14. Further, Jerry testified that Bubba was very protective of Diana, 4

RR 130:22-131:6, 138:21-25, and had a clear dislike of strangers. 4 RR 136:16-20.

Jerry admitted Bubba would bark and push him away from Diana when they danced

and Bubba would do the same to anyone else that tried to get between the dog and

Diana. 4 RR 138:21-25, 139:5-7. Jerry even admits someone leaning in toward

Diana would be a threat to the dog. 4 RR 140:3-5. Dr. Haug testified that barking,

jumping and pushing between Jerry and Diana is a low level aggression that is a red

flag. 5 RR 28:7-18. If Bubba would act that way towards Jerry, Bubba would not

hesitate to be more aggressive with a stranger. Further, Jerry admits that Bubba was

different in that way from other dogs, 4 RR 147:23-148:1.

      Lastly, whether you use the word protective, possessive or aggressive, Bubba

exhibited dangerous behaviors that caused the Davidsons to warn all new guests not

to interact with Bubba for fear that he would be protective of Diana and bite them.


                                         22
4 RR 95:13-14, 95:21-25; 4 RR 131:12-15, 131:20-23. The Davidsons had been

giving the warning about Bubba for a long time before Bubba bit Bowman. 4 RR

101:6-15. Further, not only did the Davidsons warn people, but their friends would

even warn new guests about Bubba. 5 RR 24:24-25:7. Jerry admits that Bubba was

protective in that he would stand his ground with Diana and that is also why Diana

gave the warnings. 4 RR 130:22-131:10. Protective and possessive behavior

generally just gets worse and worse over time if not formally corrected. 5 RR 25:16-

22. So, if not corrected, protectiveness and possessiveness becomes dangerous. 5 RR

25:23-25. The Davidsons did not ever correct Bubba’s behavior. 4 RR 89:14-15;

4RR 130:17-18; 5 RR 27:18-21. Bubba’s behavior did not fit within the behavior of

what is acceptable of a typical or normal dog. 5 RR 23:14-16. Diana herself admitted

she had reason to know the dog might bite somebody and that was reason to know he

[Bubba] might be dangerous. 4 RR 101:24-102:2. The Davidsons also testified as

follows:

Diana Davidson:

      Q: Is it fair to say you didn’t want to take a chance of the dog biting
      somebody?
      A: That is right.

      Q: That is why you warn them?
      A: I warned them, yes, because he is very protective of me and he does
      - - he, if he doesn’t know someone he barks at them.

4 RR 95:9-15.

                                        23
      Q: So the cause of your warnings is him being aggressive?
      A: Yes

      Q: Your wanting to avoid a bite; correct?
      A: Yes.

4 RR 95:21-25.

Jerry Davidson:

      Q: Do you believe he would be aggressive if he, the dog, thought Diana
      was in danger?
      Y: Yes.

4 RR 139:20-22.

      Q: Okay. Well, that is why you give the warnings is because you knew
      the propensity was there for it [the bite] to happen?

      A: Yes, that is the reason that they give the warning.

4 RR 140:10-13.

      Q: There was a propensity there; correct?
      A: Correct.

      Q: Okay. And you knew that?
      A: Well, like I say, I didn’t give the warning?

      Q: That was the reason, that was the reason for the warning?
      A: That was the reason my wife gave the warning.

      Q: Because of the propensity for danger?
      A: Right.

4 RR 147:13-22. Accordingly, the Davidsons’ own testimony demonstrates that they

gave the warnings to new guests because of Bubba’s protective and aggressive


                                         24
tendencies and because they were afraid Bubba would bite someone if they did

interact with the dog.

      2.     No or Little Evidence to Support the Davidsons Did Not Know or Did
             Not Have Reason to Know Bubba Had Dangerous Propensities and
             Affirmative Evidence to Support They Did Have Knowledge

      Next, the record reveals that the Davidsons clearly knew or had reason to know

of Bubba’s dangerous propensities. First, the Davidsons were aware of Bubba’s prior

bite. Diana witnessed Bubba bite Strong. 4 RR 99:24-100:3. She had to call the dog

off Strong to get him to let go of Strong’s leg. 4 RR 99:24-100:3. Diana knew that

Bubba bit or nipped Strong and left a bruise on his leg. 4 RR 100:4-10. Jerry also

knew about the prior bite. 4 RR 146:19-23.

      Second, both Diana and Jerry admit they warned new people to stay away from

Bubba because they were afraid Bubba would bite someone. 4 RR 95:21-25, 101:24-

102:2, 114:2-4; 4 RR 131:12-15, 131:20-23. Dr. Haug testified that every client she

has had that gave warnings about their dog did so because they had some knowledge

about the dog’s previous behavior that made them concerned that something bad was

going to happen. 5 RR 17:3-7. People give warnings about their dogs because the

dog’s behavior concerns them. 5 RR 17-12-14. Dr. Haug was positive that the

Davidsons recognized the risk Bubba posed. 5 RR 39:10-21. Again, the Davidsons

did not refute or contradict Dr. Haug’s testimony.



                                        25
      Third, both Diana and Jerry describe Bubba as protective of Diana and as

disliking strangers. Both Diana and Jerry repeatedly describe Bubba as aggressive,

protective and possessive at different points during their trial testimony. 4 RR 94:17-

19; 4 RR 138:20-22. Diana admits Bubba was that way all of his life. 4 RR 100-23-

24. Further, Jerry admits that Bubba acts aggressive by barking and pushing anyone

that gets too close to Diana. 4 RR 138: 12-15, 21-25. He had known about this

behavior for a long time. 4 RR 139:1-4. Further, he understood the behavior was a

part of Bubba being protective of Diana. 4 RR 139: 5-7. Diana herself admitted she

had reason to know the dog might bite somebody and that was reason to know he

[Bubba] might be dangerous. 4 RR 101:24-102:2.

      A prior bite is not required to show dangerous propensities. The Davidsons’

testimony at trial seemed to suggest that when Bubba bit Strong it was a playful bite.

4 RR 96:13-21. Therefore, the prior bite does not count and is irrelevant. But even

if the Court believes this to be true, it does not change the Davidsons own testimony

regarding Bubba’s aggressiveness toward strangers and protectiveness of Diana. 4

RR 95:9-13;4 RR 130:22-131:6, 136:16-20, 138:21-25, 139:1-7.               These are

dangerous propensities and the Davidsons were well aware of them prior to Bubba

biting Bowman.

      Most, if not all, of the Davidsons’ testimony evidencing knowledge of Bubba’s

dangerous propensities was solicited during Bowman’s case in chief when the

                                          26
Davidsons were called as adverse witnesses. If their testimony had been anything

other than concise, clear and conclusive, they could have corrected their own

testimony during the Davidsons’ case in chief. However, in Davidsons’ case in chief,

only Diana testified (Jerry did not). In fact, the only question asked of Diana when

she testified in her own case in chief by Bowman’s counsel was:

Diana Davidson:

      Q: Mrs. Davidson, are you recanting any of your testimony from
      yesterday?
      A: I don’t think so.

4 RR 157:21-23. In Collora v. Navarro, the Texas Supreme Court held a directed

verdict may be based on the uncontroverted testimony of a party to the lawsuit when

the testimony is clear, direct, positive and uncontradicted, is devoid of inconsistencies

and is uncontradicted. Collora, 574 S.W.2d 65, 69 (Tex. 1978); see also Washington

v. Reliable Life Ins. Co., 581 S.W.2d 153, 159 (Tex. 1979) (holding the jury must

believe an interested witness as a matter of law if their testimony is the only

testimony on an issue and it is clear, direct and positive and is uncontradicted).

      Clearly, if the jury has to believe a plaintiff’s clear and concise testimony when

the plaintiff has the burden of proof, the jury would certainly have to take the

defendants, in this case the Davidsons’ testimony, during Bowman’s case in chief as

true, without being able to pass on its credibility. This is especially true since the

Davidsons had an opportunity to recant or rebut the testimony in their own case in

                                           27
chief, but failed to do so. The Davidsons called no expert witnesses. Further, the

knowledge of the other witnesses called by the Davidsons is not at issue in this case.

The Davidsons’ knowledge of their own dog’s propensities to be dangerous is the

question for the jury. The other lay witnesses cannot be said to have contradicted the

Davidsons’ own admissions to their knowledge of Bubba’s dangerous propensities.

There is no question to the jury as to what others observed or believed. The

Davidsons’ testimony must be relied upon as credible. According to the Texas

Supreme Court, the jury cannot disregard the Davidsons’ testimony for any reason

and must take it as true. Thus, the jury had no option, but to find the Davidsons

strictly liable as a matter of law, period.

      If the Court finds some evidence in the record to support the jury’s finding, a

factual sufficiency review of the evidence reveals the jury’s findings as to Question

No. 1 for both Jerry and Diana were against the great weight and preponderance of

the evidence. Thus, although there may be some conflicting evidence on the issue,

the evidence against the jury’s findings to Question No. 1 is so great as to make the

jury’s findings erroneous and subject to reversal. Accordingly, Bowman asks the

Court of Appeals to reverse the jury’s findings of “no” to Question No. 1 as to Diana

and/or Jerry and enter findings of “yes.” Because there is legally and factually

insufficient evidence in support of the jury’s findings, the jury’s findings should be

reversed.

                                              28
C.    Conclusion

      The Davidsons clearly wanted Bubba to be protective and possessive of Diana

so she would be protected when Jerry was out of town with work. 4 RR 139:8-16.

Bowman is not claiming the Davidsons were wrong to want or even encourage

protectiveness in their dog. But as Dr. Haug testified, protectiveness is a behavior

that can have a tendency or propensity toward danger. 5 RR 25:16-25, 26:2-3. Thus,

it is the dog owner’s responsibility to train a dog with regard to when to be protective

and with whom. 5 RR 27:1-17. Further, if the owners do not properly train their dog,

then they have the responsibility to remove the dog from situations where the dog

may act protectively in inappropriate situations. 5 RR 25:23-27:17. The Davidsons

had the ability and knowledge to know when a dog had dangerous propensities and

to protect guests because they had a dog named, Maggie, before Bubba and always

kept her up when people came over. 5 RR 31:16-32:2; 5 RR 150:4-18.

      The Davidsons knew gatherings involving strangers in their home were

situations when the dog would act protectively or the Davidsons would not have

warned all new guests about the dog, 4 RR 95:13-14, 95:21-25, 4 RR 130:22-131:10,

or put the dog up when there was a large gathering. 4 RR 103:18-24. It was only a

matter of time before someone got hurt. 5 RR 37:13-16. Yet the Davidsons did not

train the dog, 4 RR 89:14-15; 4 RR 130:17-18; 5 RR 27:18-21, nor did they always

put the dog up. In order to satisfy the elements of strict liability with domestic dogs

                                          29
all Bowman had to prove was dangerous propensity and knowledge. She did so

through the Davidsons’ own testimony at trial. The fact that the jury answered “No”

to Question No. 1 may reflect the jury’s dissatisfaction with the law, but it was not

within their power to chose to follow the law or not. The evidence in the record

fulfills the second and third elements of the claim as a matter of law or the evidence

is so overwhelmingly in support of affirmative findings as to justify reversal.

Accordingly, Bowman asks the Court to follow the law and reverse the jury’s findings

as to both Jerry and Diana for Question No. 1.




                                         30
                                    Second Issue
                                     (Restated)

      Bowman was entitled to an affirmative answer as a matter of law that the
      dog’s dangerous propensities were the producing cause of Bowman’s
      injuries, or in the alternative, a negative finding would have been against
      the great weight and preponderance of the evidence.

A.    Strict Liability Requires Bowman to Prove the Dangerous Propensities Were
      the Producing Cause of Bowman’s Injuries

      Bowman is also entitled to a finding that Bubba’s dangerous propensities were

the producing cause of her injuries. With regard to the last element, Bowman has

conclusive evidence to prove Bubba’s dangerous propensities were the producing

cause of her injuries. Marshall, 511 S.W.2d at 258. A “producing cause” is a

substantial factor in bringing about an injury, and without which the injury would not

have occurred. Ford Motor Co. v. Ledesma, 242 S.W.3d 32, 46 (Tex. 2007). This

definition includes the essential elements of producing cause: (1) the cause must be

a substantial cause of the event at issue and (2) it must be a but-for cause, namely

without which the event would not have occurred. Id. Proof of producing cause

involves a lower burden than proof of proximate cause, because proof of producing

cause does not require a showing of foreseeability. Thompson, 127 S.W.3d at 451.

B.    The Record Contains Only Affirmative Evidence in Support of Bubba’s
      Dangerous Propensities As the Producing Cause of the Bite

      Although the jury did not answer Question No. 2 regarding producing cause

in the Court’s Charge, the evidence in the record, either as a matter of law or because

                                          31
the great weight and preponderance of the evidence supports it, entitles Bowman to

an affirmative answer to the question of whether Bubba’s dangerous propensities

were the producing cause of Bowman’s injuries. As set forth above, the Davidsons

admit Bubba was aggressive, protective and possessive. 4 RR 94:17-19; 4 RR

146:11-18. Bubba was very protective of Diana, 4 RR 93:22-25, and had a clear

dislike of strangers. 4 RR 100:21-24. These dangerous tendencies were the

producing cause of Bubba’s bite. On the night of the occurrence, Bowman sat next

to Diana at the dinner table. 4 RR 29:14-21; 4 RR 106:17-18. She was leaning

toward Diana when Bubba bit her in the face. 4 RR 32:15-18; 4 RR 108:6-7, 110:13-

16. Further, Dr. Kenneth W. Sanders, Bowman’s medical expert, testified that in his

opinion, based on reasonable medical probability, all of the problems Bowman has

experienced with her lips and mouth were a result of the dog attack on June 24, 2012.

Appx. 4; 1 R. Supp. R. Index, Video Deposition of Dr. Kenneth W. Sanders.4

       The aggressive, protective, and possessive behaviors previously exhibited by

Bubba led to this bite. 5 RR 87:14-25. Bubba was protecting Diana from the stranger

of the group, Bowman. If Bubba would push Jerry away from Diana demonstrating




       4
         For the Court of Appeals’ convenience, in addition to citing to the video deposition
included in the Reporter’s Record in the Supplemental Exhibit Index, Bowman has also attached
the line and page excerpt from Dr. Kenneth Sanders’ deposition that Bowman is relying on and
that was included in the video shown the jury in the Appellant’s Appendix, Tab 4.

                                             32
a low level of aggression, 5 RR 28:7-18, what would he do to someone he did not

know who was leaning toward Diana: the answer is protect Diana by biting them.

Jerry Davidson:

      Q: and the mere fact of somebody leaning toward Diana, as far as we
      know, that could set the dog off?
      A: Right.

4 RR 140:3-5. Further, Bubba bit her on the right side of the face which is consistent

with Bowman leaning over to speak with Diana. 4 RR 33:2-10. Bubba’s dangerous

propensities were a substantial factor in bringing about the bite and without which the

bite would not have occurred. Accordingly, the evidence supports a finding of “yes”

as to whether Bubba’s dangerous propensities were the producing cause of Bowman’s

injury.

C.    Conclusion

      It is clear from the record that Bubba had dangerous tendencies in that he was

very protective of Diana and distrusting of new people. The circumstances of the

night in question had Bowman, a newly introduced person to Bubba, sitting close to

Diana at the dinner table with Bubba sitting directly in between them. Jerry testified

that Bubba does not like anyone, including Jerry, to get too close to Diana. 4 RR

138:12-25, 139:5-7. Further, Bubba will stand his ground when he feels a threat to

Diana. 4 RR 130:22-131:6. When Bowman leaned in toward Diana, Bubba saw

Bowman trying to get close to Diana. Thus, the only evidence in the record to

                                          33
explain the attack was Bubba’s dangerous propensity for protectiveness and

aggression toward strangers. Even the Judge of the trial court believed that Bubba’s

dangerous propensities were the producing cause of Bowman’s injuries. 7 RR 9:11-

15. Accordingly, if the Court finds the answer to Question No. 1 should be reversed,

the record demonstrates the only acceptable answer to Question No. 2 is “yes.”

Therefore, Bowman asks the Court to enter such finding.

       WHEREFORE, PREMISES CONSIDERED, Bowman prays the judgment be

in all respects REVERSED with regard to dangerous propensities as to either or both

the Davidsons and producing cause, and the cause be REMANDED back to the trial

court for a determination of damages, for the reasons set forth herein.

       In the alternative, Bowman prays the judgment be REVERSED as to either or

both the Davidsons as to dangerous propensities and the cause be REMANDED back

to the trial court for further proceedings, as the Court sees fit, for the reasons set forth

herein.

       Further and in the alternative, Bowman prays for the cause to be REMANDED

back to the trial court for a new trial, if necessary.




                                            34
      Bowman prays for such other and further relief, general or special, in law or

in equity, to which she may show herself to be justly entitled.

                                       Respectfully submitted,


                                       /s/Jack M. Sanders, Jr.
                                       JACK M. SANDERS, JR.
                                       109 East Houston Street
                                       P.O. Box 1387
                                       Marshall, Texas 75671-1387
                                       (903) 935-7172
                                       (903) 938-8616 (Fax)
                                       sanders.jack@sbcblobal.net

                                       ATTORNEY FOR APPELLANT


                            Certificate of Compliance

      Pursuant to Tex. R. App. Pro. 9.4(i)(3), the undersigns hereby certifies that
according to the word count function of the computer program used to generate the
document, the portions of the Appellant’s Brief subject to the rule contain 7,574
words total and that the text thereof is in 14 point Times New Roman font.


                                              /s/Jack M. Sanders, Jr.
                                              Jack M. Sanders, Jr.




                                         35
                              Certificate of Service

      The undersigned hereby certifies that, pursuant to Tex. R. App. Pro. 9.5(a), a
true and correct copy of the foregoing Appellant’s Brief has been sent to the
following counsel of record through the Court’s on-line filing system, on this, the
19th day of March, 2015:

Alan E. Brown
Boyd & Brown, P.C.
1215 Pruitt Place
Tyler, Texas 75703
Counsel for the Appellees


                                             /s/Jack M. Sanders, Jr.
                                             Jack M. Sanders, Jr.




                                        36
              CASE NO. 06-14-00094-CV
_____________________________________________________________

               IN THE SIXTH COURT OF APPEALS
                     TEXARKANA, TEXAS
_____________________________________________________________

                    Nancy Elizabeth Bowman,

                           Appellant,

                              vs.

                       Jerry Davidson and
                         Diana Davidson,

                           Appellees.
______________________________________________________________

               On Appeal from the 71st Judicial District
                      Harrison County, Texas
                        Cause No. 13-0618
                The Honorable Brad Morin, Presiding
______________________________________________________________

                          APPENDIX
______________________________________________________________

                                    JACK M. SANDERS, JR.
                                    109 East Houston Street
                                    P.O. Box 1387
                                    Marshall, Texas 75671-1387
                                    (903) 935-7172
                                    (903) 938-8616 (Fax)
                                    sanders.jack@sbcblobal.net
                                    ATTORNEY FOR APPELLANT

                               37
                               APPENDIX TABLE OF CONTENTS

DOCUMENTS                                                                                                         TAB

Judgment entered August 14, 2008. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Court’s Charge.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Transcript Excerpts from the Video Deposition of Billy Strong . . . . . . . . . . . . . . . 3

Transcript Excerpts from the Video Deposition of Dr. Kenneth Sanders. . . . . . . . 4

Poznanski ex rel Poznanski v. Horvath, 788 N.E.2d 1255 (Ind. 2003). . . . . . . . . . 5

Deardoff v. Burger, 606 A.2d 489 (Pa. 1992).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Robinson v. Marino, 3 Wash. 434, 28 P. 752 (1892). . . . . . . . . . . . . . . . . . . . . . . . 7

Restatement (Second) of Torts § 509. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8




                                                           38
08/~/2614    15:28                                           BOYD-                                    PAGE     05/06
                                                                            0           flLElHOUteORD              +'~
                                                                                     HARRISON, COUNTY, lWS . ,
                                                                                      CLERK DISTRICT COURT           .;
                                           CAUSE NO. 13-0618


   NANCY ELIZABETH BOWMAN                          §     IN TirE DISTRICT COuRBv
                                                   §                                   ---t""Ei£!!:::,....;..:.-
   v.                                              §     71"'" JUDICIAL DISTRICT
                                                   §
   JERRY DAVIDSON and                              §
   DIANA DAVIDSON                                  §     HARRISON COUNTY, TEXAS


                                                 JtiDGMENT
            On August 18, 2014, this cause came on to be heard in this court. PlaintiffNancy Elizabeth

   Bowman appeared in person and by her attorney of record, Jack Sanders, and announced ready for

   trial. Defendants Jerry Davidson and Diana Davidson appeared in person and by his attorney of

   record, Alan E. Brown, and announced ready for trial. A jury having been previously dexnanded, a

   jury consisting oftwelve qualified jurors was duly impaneled and sworn, and the case proceeded to

   trial. At the conclusion of the evidence, the Court submitted the questions of fact to the jury. The

   charge ofthe.court and verdict of the jury are inco!'POrated for all purposes herein by reference.

   Because it appears to the court that the verdict of the jmy was for Defendants and against Plaintiff,

   judgment should be rendet:ed on the verdict in favor of Defendants and against Plaintiff

            The court, after hearing the evidence and arguments of counsel, is of the opinion that

   Plaintiff should take nothing by this suit.



            ITISTHEREFOREORDEREDBYTHECOURTthatPlaintifftakenothingbythissuitand

   that ail costs of court be taxed against Plaintiff.




   Judgment                                                                             ]>age   1




                                                         4
08/25/2~14    15:28        903525'=0                          BOVDBFDWN                  PAGE   06/06
                                                                             Q


             All other reliefnot expressly granted in this Judgment is denied.



             Signed this   ...zL of_.,_A'-'-~-J---->' ~·
                                 day                          1014

                                                          JUDG~




    APPROVED AS TO FORM:




       AlllliE. Bro
        State Bar No~.~9lJ,l.oo"..­
        Attomey for Defendants




                                                                                 Pagel




                                                          5
                                                                                F I L E D . ~n 1:1
                                                                                     R




                                          CAUSE NO. 13-0618



NANCY ELIZABETH BOWMAN                           §                IN THE DISTRICT COURT
                                                 §
v.                                               §                71 ST JUDICIAL DISTRICT
                                                 §
JERRY DAVIDSON AND                               §
DIANA DAVIDSON                                   §                HARRISON COUNTY, TEXAS


                                          COURT'S CHARGE


LADIES AND GENTLEMEN OF THE JURY:

        This case is submitted to you by asking questions about the facts, which you must decide

from the evidence you have heard in this trial. You are the sole judges of the credibility of the

witnesses and the weight to be given their testimony, but in matters of Jaw, you must be governed by

the instructions in this charge. In discharging your responsibility on this jury, you will observe all the

instructions which have previously been given you. I shall now give you additional instructions

which you should carefully and strictly follow during your deliberations.


        1. Do not let bias, prejudice or sympathy play any part in your deliberations.

        2. In arriving at your answers, consider only the evidence introduced here under oath and

            such exhibits, if any, as have been introduced for your consideration under the rulings of

            the Court, that is, what you have seen and heard in this courtroom, together with the law

            as given you by the Court. In your deliberations, you will not consider or discuss

            anything that is not represented by the evidence in this case.

        3. Since every answer that is required by the charge is important, no juror should state or

            consider that any required answer is not important.




                                                  ~·



                                                     1198
        4. You must not decide who you think should win, and then try to answer the questions

            accordingly. Simply answer the questions, and do not discuss nor concern yourselves

            with the effect of your answers.

        5. You will not decide an issue by lot orby drawing straws, or by any other method of

            chance. Do not return a quotient verdict. A quotient verdict means that the jurors agree to

            abide by the result to be reached by adding together each juror's figures and dividing by

            the number of jurors to get an average. Do not do any trading on your answers; that is,

            one juror should not agree to answer a certain question one way if others will agree to

            answer another question another way.

        6. You may render your verdict upon the vote of ten or more members of the jury. The same

            ten or more of you must agree upon all of the answers made and to the entire verdict. You

            will not, therefore, enter into an agreement to be bound by a majority or any other vote of

            less than ten jurors. If the verdict and all of the answers therein are reached by unanimous

            agreement, the presiding juror shall sign the verdict for the entire jury. If any juror

            disagrees as to any answer made by the verdict, those jurors who agree to all findings

            shall each sign the verdict.


        These instructions are given you because your conduct is subject to review the same as that

of the witnesses, parties, attorneys and the judge. If it should be found that you have disregarded any

of these instructions, it will be jury misconduct and it may require another trial by another jury; then

all of our time will have been wasted.


       The presiding juror or any other juror who observes a violation of the Court's instructions

shall immediately warn the one who is violating the same and caution the juror not to do so again.




                                                   1199
          When words are used in this charge in a sense which varies from the meaning commonly

understood, you are given a proper legal definition, which you are bound to accept in place of any

other definition or meaning.


          Answer "Yes" or "No" to all questions unless otherwise instructed. A "Yes" answer must be

based on a preponderance ofthe evidence. If you do not find that a preponderance ofthe evidence

supports a "Yes" answer, then answer "No". The tenn "preponderance of the evidence" means the

greater weight and degree of credible testimony or evidence introduced before you and admitted in

this case. Whenever a question requires other than a "Yes" or "No" answer, your answer must be

based on a preponderance of the evidence.


          "Bowman" shall mean Nancy Elizabeth Bowman, plaintiff herein.


          "Defendants" shall refer collectively to Jerry Davidson and Diana Davidson, defendants

herein.


          The "dog" shall mean and refer to Bubba, the male dog owned or possessed by Jerry

Davidson and Diana Davidson.


          The "occurrence in question" means the incident on June 24, 2012 when Bowman was bitten

by the dog owned by Jerry Davidson and Diana Davidson.




                                                    f""- • .. 1 ~: • ~       "

                                                    :~~~··            qr~t,
                                                    ·-..      _.... ..a. . ~




                                                  1200
QUESTION NO. 1




          On the occasion in question, did the Davidsons know or have reason to know that their dog

had dangerous propensities not nonnal for a dog.


          "Reason to know" means the actor has information from which a person of reasonable

intelligence would infer that the fact in question exists, or that such person would govern his conduct

under the assumption that such fact exists.


          It is enough that the possessor of the animal knows that it has on other occasions exhibited

such a tendency to attack human beings or other animals or otherwise to do harm as should apprise

him of its dangerous character. Thus, the fact that a dog has to his knowledge unsuccessfully

attempted to attack human beings or other animals is sufficient to bring its possessor within

knowledge requirement. Sufficient also is any form of ill temper displayed in the presence of man or

beast which would apprise a reasonable man that the animal if uncontrolled would make such an

attack.


          "Dangerous propensities" means vicious or aggressive tendencies that are not nonnal for a

dog.


          Answer "Yes" or "No".


          Answer:        Jerry Davidson              No
                         Diana Davidson




                                                                                    . [A.

                                                   1201    ---   -:: .    UL . . -=--
                                                                         .•......
        If you have answered "Yes" to Question No. 1, then answer Question No.2 otherwise, do not

answer Question No.2




QUESTION NO.2




       Was the animal's dangerous propensities the producing cause of the plaintiffs injury?




       You are instructed that "PRODUCING CAUSE" means a cause that was a substantial factor

in bringing about the injury, and without which the injury would not have occurred. There may be

more than one producing cause.




       Answer "Yes" or "No":


       Answer: - - - - -




                                                                 u ____ _
                                                                 <   ••   ("~   ·i



                                               1202
QUESTION NO. 3




        If you answered "no" to Question 1, please answer the following question. Otherwise, do not

answer the following question.


        Did the negligence, if any, of Jerry Davidson or Diana Davidson in handling the dog

proximately cause Bowman's injuries?


        "Negligence" means failure to use ordinary care, that is, failing to do that which a person of

ordinary prudence would have done under the same or similar circumstances or doing that which a

person of ordinary prudence would not have done under the same or similar circumstances.


        "Negligence" with regard to handling a dog, may include one who keeps a dog which

possesses only those dangerous propensities which are normal to other dogs is required to know its

normal habits and tendencies. He is, therefore, required to realize that even ordinarily gentle dogs are

likely to be dangerous under particular circumstances and to exercise reasonable care to prevent

foreseeable harm.


       "Ordinary care" means that degree of care that would be used by a person of ordinary

prudence under the same or similar circumstances.


       "Proximate cause" means that cause which, in a natural and continuous sequence, produces

an event, and without which cause such event would not have occurred. In order to be a proximate

cause, the act or omission complained of must be such that a person using ordinary care would have

foreseen that the event, or some similar event, might reasonably result therefrom. There may be more

than one proximate cause of an event.




                                                        l
                                                 •     ..I'
                                                     1203
       In order for Bowman to be negligent, Defendants had to adequately warn Bowman.


       An "adequate warning" is a warning that catches the attention of a person and conveys a fair

indication of the nature and extent of the danger being warned against in the mind of a reasonably

prudent person.




       Answer "Yes" or "No".




       Jerry Davidson               No
       Diana Davidson               Nv
       Bowman




                                                1204
QUESTION NO. 4:




        If you answered "yes" to Jerry Davidson or Diana Davidson and Bowman in Question No.3,

please answer the following question. Otherwise, do not answer the following question.


        Assign percentages of responsibility only to those you found caused or contributed to cause

the injury. The percentage you find must total I 00 percent. The percentages must be expressed in

whole numbers. The percentage of responsibility attributable to a person is not necessarily measured

by the number of acts or omissions found. The percentage attributable to any one need not be the

same percentage attributed to that one in answering another question.


        For each person you found that caused or contributed to cause the injury, find the percentage

of responsibility attributable to each:




        a. Jerry Davidson
                                 ----------------------%
        b. Diana Davidson
                                ----------------------%
        c. Bowman
                                -----------------------%
            Total                           100          %
                                --------~~-------




                                                         -   -   -   ~-
                                                  1205
QUESTION NO. 5




        If you answered Questions No. 1 and No.2 with "yes", please answer the following

question. If you answered Question 3 with "yes" as to Jerry or Diana Davidson and with "no"

as to Bowman or answered 50 percent or less as to Bowman in Question No. 4, then please

answer the following question. Otherwise, do not answer the following question.


       What sum of money, if paid now in cash, would fairly and reasonably compensate

Bowman for her injuries, if any, that resulted from the occurrence in question?


       Consider the elements of damages listed below and none other. Consider each

element separately. Do not award any sum of money on any element if you have otherwise,

under some other element, awarded a sum of money for the same loss. That is, do not

compensate twice for the same loss, if any. Do not include interest on any amount of

damages you find.


       Answer separately, in dollars and cents, for damages, if any.


       a. Medical care expenses that, in reasonable probability, Bowman will incur in the

           future.

           Answer:- - - -

       b. Physical pain and mental anguish sustained in the past.

           Answer:- - - -

       c. Physical pain and mental anguish that, in reasonable probability, Bowman will

           sustain in the future.

           Answer: - - - -




                                         1206
d. Disfigurement sustained in the past.

     Answer:- - - -

e. Disfigurement that, in reasonable probability, Bowman will sustain in the future.

     Answer:- - - -

f.   Physical impairment sustained in the past.

     Answer:- - - -

g. Physical impairment that, in reasonable probability, Bowman will sustain in the

     future.

     Answer:- - - -

h. Loss of earning capacity sustained in the past.

     Answer: - - - -




                                 1207
                                     .
           After you retire to the jury room, you will select your own presiding juror. The first thing the

presiding juror will do is to have this complete charge read aloud and then you will deliberate upon

your answers to the questions asked.


           It is the duty of the presiding juror:

           1. To preside during your deliberations;
           2. To see that your deliberations are conducted in an orderly manner and in accordance with
               the instructions in this charge;
           3. To write out and hand to the bailiff any communications concerning the case which you
               desire to have delivered to the judge;
           4. To vote on the issues;
           5. To write your answers to the issues in the spaces provided; and
           6. To certify to your verdict in the space provided for the presiding juror's signature or to
               obtain the signatures of all the jurors who agree with the verdict if your verdict is less
              than unanimous.

           You should not discuss the case with anyone, not even with other members of the jury, unless

all of you are present and assembled in the jury room. Should anyone attempt to talk to you about the

case before the verdict is returned, whether at the courthouse, at your home, or elsewhere, please

inform the judge of this fact.


           When you have answered all of the questions which you are required to answer under the

instructions ofthe judge, and your presiding juror has placed your answers in the spaces provided

and signed the verdict as presiding juror or obtained the signatures, you will inform the bailiff at the

door of the jury room that you have reached a verdict, and then you will return into Court with your

verdict.




                                                                    JUDGE PRESIDING




                                                        .. r"""AA--
                                                      1208
          We, the jury, have answered the above and foregoing questions as herein indicated, and

herewith return same into court as our verdict.


                 (To be signed by the presiding juror if unanimous.)




                         Presiding Juror



                 (To be signed by those rendering verdict if not unanimous.)




          ~~~~6v                                                                                                                              Page I


                  1                                                CAUSE NO. 13-0618

                  2          N~21~:NCY    ELIZABETH            BOl~MAN,                  IN THE DISTRICT COURT OF
                                         Pla.ir1tiff',
                  3
                                                                                         HARRISON COUNTY, TEXAS



                                         De .fenda.n t.s.,                               71ST JUDICIAL DISTRICT




                  9

                10                                                 I>J0\7E:V1BEF. 1.8,    2013

                11                                                    \]OLUI\]E l    OE' J.

                Ll           ****************************************                                     **************

                13

                14

                15           produced as a               wi~ness      at the instance of the De

                M            and duly sworn, was taken in the above-styled and



                18           4:34 p.m. to 5:43 p.rn., before rerri

                19           in and fer the                s~ate     of Texas, reported by computerized

                m            stenotype machine, at the offices of Mr. Jack Sanders,
                21           Jr.,        109 East Houston Street, Marshall, Texas, pursuant

                ll           to the Texas Rules of Civil Procedure and the provisions

                n            stated on che record or attached hereto.

                24

                25



                                                                 Deposition Resources, 1nc.
                                                                      800.295.4 l 09
Eiectronica!iy signed by Terri Lynn Smith (501-237-608-4107)                                     16a5ed0f-8516-4c02-81 cc-9c82S8f78b4c
                                                                                                                           Page2


                 1                                               A   ~   P E A R A N 2 E S

                 2
                             :!LR"   ,_T.ACI< SPJ'1DERS I        ~TR.
                 3           fl.TTORNEY AT L~,W
                             109 East Houston S~reet
                 4           Marshall, Texas 75671
                                             {903) 935-7.172
                              -     . , ...,
                             l:"acsimi1e:    (903) 938-8616
                 5

                 6                     COUNSEL FOR PLAINTIFF:                      Nancy Elizabeth Bowman

                 7

                 8           MR.     AU\N E.          BROWN
                             BOYD & BROWN, P.C.
                 9           1215 Pruitt Place
                             Tyler, Texas 75703
                10           Telep.'.rtorte:            903       ::;26-9JCO
                             Facsim.i le:               903       5?6-9CiCl
                11
                                        COUNSEL FOR DEFENDANTS:                      Jerry Davi
                12

                13

                14

                15
                ~            ALSO PRESENT:                     Mr  Sart Leigh, videographer
                                                               Ms. Nancy Elizabeth Bowman
                17

                18

                19

                20

                21

                22
                23

                24

                25



                                                                 Deposition Resources, Inc.
                                                                      800.295 .4109
Electronically signed by Terri Lynn Smith (601-237-608-4107)                                  16a5ed0f-8516-4c02-81 cc-9c8298f78b4c
                                                                                                                           Page 28




                 :I
                  3
                             the fac:e,

                                     Q.
                                                 I-1e j:irn.pe12                   A.

                13                             Now, would that have -- so if the dog's between

                14           Yis.    Bowman and Diana, that -- she was tr1en leaning in

                15           tte direction also of Diana?

                16

                17                             Had the.                   Bt1bba

                18           we're, at this point, tal                               about Bubba.            Okay?        We

                ~            understand that?

                20                             Yes.

                21                   Q.        All right.                Had Bubba n1tten peop1e, anybody

                n            before that you were aware of?

                23                   A.
                24                   Q.        Okay.           h7l1c>?

                25                   A.        Me.



                                                                   Deposition Resources. Inc.
                                                                        800.295 .4109
Electronically signed by Terri Lynn Smith (601-237-608-4107)                                    16a5ed0f-8516-4c02-81 cc-9c8298f78b4c
                                                                                                                          Paoc
                                                                                                                            b
                                                                                                                               30


                  1                  Q.        Okay" .

                  2                  A.        Okay.           Tha~'s    when I signed it.

                  3                  Q.        So          so you told Jack or someone in nis

                  4          office

                  5                            Yes .

                  6                  Q.        -- a.bout \-Vha t          t1apperled.,    a.nd. sornebody '-";rote ~ +-

                  7          out and then you signed it saying, Yeah, that's --

                  8                  A..       Yes.

                  9                            -- that's what happened?

                10                   l-\ ..    Yes .

                11                   Q.        Okay.           Okay.      Now, when it says that -- what

                12           does it say?                It says, I was bitten or the dog bit me.

                13           What's the language there?

                14                             "Niooed me on the back of my leg.                        0




                                               Okay.           De yol1    rernerr~be:c   the occasion.,         sc                                                                                                                             Page 31


                  1          front door, and Bubba got me.
                  2                  Q.            Okay.
                  3                  !~     ..     He nipped me on            ~he   back of the

                  4                                ?~ll       right .   Did -- did it break the skin?

                  5                  A.            No.
                  6                                Okay.         Just left a reci rnark

                  7                  A.            Yeah; bruised, but ....

                  8                  Q.            Okay.         Did you seeK any medical attention?

                  9                  T~
                                     ..c·;,. •     No.

                10                   Q.            Okay.

                 11          Diana respond?                      Did she holler at the dog or                            :ing?

                 12          Do you.             rern.err~ber?


                 13                                Yes.         She fussed at him.

                 14                                Okay.         Other than      t~at    occurrence -- well,                 ~et


                15           me strike               thac:..
                16                                              Had you ever known Bubba tc do that,

                17                                             know, bite,            a.hold of sorrtebocly t;E::f<>re?

                18                   A.            t~o   ..

                19                                 Had you ever observed Bubba out working,

                W            messing with tne cows?

                21                   A.            Not real             no.

                22                   (';
                                     "'·'          Okay.

                23                   A.            He doesn't go cut there mucn.

                24                   ..,.
                                     n             Okay.         Now, do you know what breed of dog Bubba

                25           is?



                                                                    Deposition Resources, Inc.
                                                                         800.295.4109
E!ectronicaliy signed by Terri Lynn Smith {601-237-608-4107)                                     16a5ed0f-8516-4c02-81 cc-9c8298f78b4c
                                                                                                                                    Page 38


                  1          know, I'm thinking, weii, ne nipped me, you know.

                  2                  ()
                                     xo•       He might ge1::. somebody else?

                  3                            Yeah.           He migbt                    somebody.          I've kr1own 1-iirn,

                  4          you know,           since he was brought there, a puppy, so ....

                  5                            ~ow     long was it :ram the time when he nipped



                  7                                                V'
                                                                   .! .. ,.




                  8                  Q.        ()}ca~:/ .


                  9                  A.

                10                             In c:.hat                                   did any -- was there any

                 11          other inc:ider1t,                                      else happen that made you any

                12           more concerned or was that sort of it?

                13                                          That was it.

                14                   Q.                        Did Diana ever say anything to you a:ter

                15           ne bit you that she was more concerned or                                                             or    -~




                16                             No.

                17                             Ckay.                                     aces Bubba respond to Diana?
                18           In other hrorc.ts,                if Diana             ~-;;1.ves   I-1in a c:::crrrrnar1d er

                19           whatever, does the                                re

                20                             Yes .

                21                   Q.

                22                             Yes.

                23                             Equally the same or more one than the                                        a~her?

                24                   7\
                                     .ti. •    I clon.' t          T          co0ldn't tell you that.

                25                   Q.        Okay.



                                                                 Deposition Resources, Inc.
                                                                      800.295.4109
Electronicatly signed by Terri Lynn Smlth (601-237-608-4107)                                             16a5ed0f-8516-4c02-81 cc-9c8298f78b4c
                                                                                                                             Page 45


                  1          p.m.
                 2                                             (Break from 5:17 p.rn. to 5:19 p.m.)

                  3

                  4          record at 5:19 o.m.

                  5



                  7                            Mr. Strong, my name's Jack Sanders, and I

                  8          represent I"".Ts ..         Bo\~1n.art,.       And to cl.arify,          I   cam.e to see

                  9          you, and you told me what happened,                                  I wrote it down, and

                w            then you made some corrections, I think, where you

                11           initialed it and you signed that; is that correct?

                12                   A.
                13                             Your stacement.                  We're talking about No. --

                14

                15                   Q.        -- l'-Jo.                                                                                                                                          Page 57


                  1                                  tell you            ~he       trutn.

                  2                            I   was just wondering if it's as the dog aged he

                  3          got more aggressive or more protective?

                  4                                                            I    think I've lived at that house

                  5          longer than what I've thought.                                 If he's 11 years ala,

                  6          I've been there longer than that,                                ~u • • • .

                  7                                            That's what t:.hey said this morning.

                  8          Looking back on this, what could have been done to avoid

                  9          this accident?

                10                   1-\.                                   should have been put up, period.

                11                   Q.        All       y




                12                             For that fact..

                13                   Q.        Sir.

                14                             It should have iust been put up to avoid

                15           something like that.

                16                             All right.                And -- and let me            as~      you this:

               ·11           Where you work,                   you're in maintenance?

                18                   7'.
                                     n.        Yes.

                19                   Q.        Is safety a big element er aspect of your job?

                20                             -'!.es,       sir .

                21                   Q.        .LZ\.nd -- a.nd cio yo1_:_ ag·ree th.at:. i. f              t:X.-1::::.~re' s a

                ll           dangerous situation,                        that it's the duty to warn about

                B            that dangerous situation; is that correct?

                24                   A.        Yes.

                25                   Q.        A:nd if :/OU c:ar1':. adequa_te1y vvarn ab                                                                                                                              Page 58


                  1          dangerous situation, what's the next best thing?

                  2

                  3                  Q.               To do away with the --

                  4                  !"..             De away --

                  5                  {\
                                     ':i.::::: ..          dangerous situation?

                  6                                        with the dangerous situation, yes.

                  7                                   li.11 riqht.        So I guess is it fair to say that

                  8          1: the Davidsons couldn't adequately warn about Bubba,

                  9          that they shoulti have put nim up?

                 10                                   Yc::s .   2e should have been put up.

               '11                                    All riqht.          Now, was there beer being consumed

                12           that day?

                                     A.               Yes .

                14                   Q.

                 15          beer that day?

                 16                                   I couldn't say about that.

                17                   Q ..             All right.          And is the band still together

                18                   ing?

                19                   l'i.             Occasior1a~l            We don't play all the                 L


                20           anyrncre .

                21                   Q.              .?. . ll riqt:"C..   Ar:cJ ·io you -- you say you. go o'\rer

                ll           there, did you say two or three times a week?

                23                                    T   have been.         Here lately I have not been.

                24                                   Okay.       Mr. Davidson said that there was a

                25           group,                 I think he said          jus~   about every day that comes



                                                                      Deposition Resources, Inc.
                                                                           800.295.4109
Electronically signed by Terri Lynn Smith (601-237-608-4107)                                       1Sa5edOf-8516-4c02-81cc-9c8298f78b4c
                                                                                                                                              Page 60


                   1          would have happened?

                   2                   A.             Yes.

                   3                   Q.                                Okay.      But                          d ,, ycu. recall
                                                                                                                   ~,




                  4           any                   anybody raising any concern or the issue of

                   5          putting the dog up that                                        icular evenir«;;?

                  6                    P.••           No.          I   don't -- I don't recall them saying put

                   7          the aog up.

                  8                    Q.             And you observed nothing that you felt like

                  9           wo~La                have put anyone on notice that,                                      vPS   better put

                 10           trie dog u"p becau.se tiers                           ac~ti:-1g     c;_ certair1 way 1:or1ic;b.t?

                 11                    A ..           No.

                 12                    Q.            Okay.             P.. .nd. t.:..he dog's been 01Jt there a                '   ""'-'t-   C)f

                 13           times when you've been over there since this happened,

                 14           righ.t?

                 15                                   Yes.
                 16                                  And you've never asked them to put the dog up

                 17           when you've been aver there,                                    nave you?

                 18                    1\
                                      r--:.. ...     No.
                 19                                  Okay.             You haven't been concerned that he's
                 20           going to bite you agaLn or                                 c


                 21                                  No.

                 22                   Q.             ()}t.h.er wc-Jrds,   that's like v.rha t                yc·u

                25           said earlier about                            ~           ~he    dog's aangerous.



                                                                          Deposition Resources, Inc.
                                                                               800.295.4 l 09
Electror:ica!!y signed by Terri Lynn Smith (601-237-608-4107)                                            1Sa5ed0f-8516-4c02-81 cc-9c8298f78b4c
                                                                                                                            Page 61


                  1          bit you,          obviously he            bi~    at you, he mignc bite somebody

                  2           else,       right?

                  3                            Yes .
                  4                  Q.        Okay.           But you're still around the dog fairly

                  5           frequently and nave no real concerns about

                  6          or biting you?
                  7                            No.       When Diana and Jerry leave to go -- or i t

                  8          they're going to go out of town, they call me, and I go

                  9          over there and let the dogs out and all that stuff,                                             so

                 10           it's ....

                 11                            Okay.
                 12                  A.        I   have no concern about him                     bi~          me.
                13                             So the             am I correct that the only real thing

                 14          that sort of changed since                        ~s.      Bowman has been bitten is

                15           that now when new neoole er guests come over,

                16           they put the dog up?

               '17                             Yes.

                18                   Q.        Because o.f \tJ!:at.          I10W   'n.a.s   happened?

                19                   A.        Yes.

                20                                         MR. BROWN:          Okay.          All right.          Okay.

                21           Thank you I pass the witness.

                22                                             (Examination concluded at 5:40 p.m.l

                23

                24           BY MR. SANDERS:

                25                             You sa\l thac. on                     ·partict:lar n.            t there v.:as



                                                                 Deposition Resources. Inc.
                                                                      800.295.4109
Electronically signed by Terri Lynn Smith {601-237-608-4107)                                     16a5ed0f-8516-4c02-81 cc-9c8298f78b4c
                                                                                                                                Page 64


                  l                                                       CAUSE NO. 13-0618

                  2           NAt-JCY ELIZABETl-I                BC)ltJ.MAJ~J   I                IN THE DISTRICT COURT OF
                                     Plaintiff,
                  3
                             \IS"                                                                HARRISON   COUNT~,        TEXAS
                  4
                              JEP.RY DAVIDSON AND

                                        Defendants.                                              71ST JUDICIAL DISTRICT
                  6

                  7
                                                                DEPOSITION OF BILLY STRONG
                  8                                                       l'JCiV.EMBF~IZ   18,    2012

                  9                               i,    TERRI            L~NN       SMITH, Certified Shorthand
                 10          Reporter in and for the State of Texas, he                                                 cert.ify

                 11          to the following:

                 12                              That the witness, BILLY STRONG, was duly sworn
                 Ll          by the officer and that the transcript of the oral

                 14          deposition is a true record of the testimony

                 15          the 1ntness;

                 16                              That exa1nj. :-i.a ti OTi an.d sigr.ature                        the
                                            -          '.   '        .               '
                 17          to            depos1~1on               ~ranscrip~             was waived by the witness

                 IB          and agreeme~t of t~e parties at the time of the

                 ~           deposition;
                20                               That the original deposition was delivered to
                21           Mr. Alan E. Brown;

                22                               That the amount of time used by each party                                       a~

                n            the deposition is as follows:
                24                               Mr. Jack Sanders,                                 00 hours, 20 minutes
                25                               Mr. Alan E. Brown                               - 00 hours, 45 minutes



                                                                    Deposition Resources, Inc
                                                                         800.295.4109
Electronically signed by Terri Lynn Smith (601-237-608-4107)                                         16a5ed0f-8516-4c02-81cc-9c8298f78b4c
                                                                                                                          Page 65


                  1                                                        the deposition officer's

                  2          charges to the Defendant for preparing the original

                  3          deposition transcr                     ana' any

                  4

                  5          deposition officer at the time said testimony was taken,

                  6          tne following includes all pan:.ies of record:

                  7                             Mr. Jack Sanders, Jr., Attorney for Plaintiff,
                                                f~ancy Eli zabetl1 BovJman.;
                  8
                                                Mr. Alan E. Brown, Attorney for Defendants,
                  9                             Jerry Davidson and Diana Davidson.

                10                              That a copy of this certificate was served on
                                                                                 /       I
                11           all parties shown herein on                       ll/Ztr/b4        anci filed with t.he

                12           Clerk pursuant to Rule 203.3.

                13                              I   further certify that             i       am neither counsel
                14           for,      related to, nor                               any of the parties or

                15           attorneys in the action in which this proceeding was

                16           taken, and further that I                    a~   noc financial                 or
                U            otherwise interested in the outcome of the action.

                18                              Certifieci cJn                 the 25th day

                19           2013 .

                20

                21

                22                                        Excira-:.ior1 [)a~.e:
                                                          Deposition Resocrces, Inc.
                23                                        ?ir1n      ist:::-.-ation. l\o . : 409
                                                          515 North Church Street
                24                                        Palestine, Texas           75801
                                                          'fe lept.one:    (903;     729-3289
                25                                        Fac.:s   ile:    (903)     727-0986



                                                              Deposition Resources, Inc.
                                                                   800.295.4109
E!ectronicaHy signed by Terri Lynn Smith {601-237-608-4107)                                   16a5ed0f-8516-4c02-81 cc-9c8298f78b4c
                                                                     1
                   KENNETH W. SANDERS, M.D. - 3/26/2014


 1                              NO. 13-0618
 2   NANCY ELIZABETH BOWMAN          §   IN THE DISTRICT COURT
          Plaintiff,                 §
 3                                   §
     v.                              §   71ST JUDICIAL DISTRICT
 4                                   §
     JERRY DAVIDSON and              §
 5   DIANA DAVIDSON                  §
          Defendants.                §   OF HARRISON COUNTY, TEXAS
 6
 7
 8
 9
10                    VIDEOTAPED/ORAL DEPOSITION OF
                         KENNETH W. SANDERS, M.D.
11                            MARCH 26, 2014
12
13
14
15        VIDEOTAPED/ORAL DEPOSITION OF KENNETH W. SANDERS,
16   M.D., produced as a witness at the instance of the
17   Plaintiff, and duly sworn, was taken in the
18   above-styled    ~nd   -numbered cause on the 26th day of
19   March, 2014, from 3:10 p.m. until 3:54 p.m., before
20   Amanda   J.   Leigh, certified Shorthand Reporter in and
21   for the State of Texas, reported by machine shorthand,
22   at Knight and sanders, 1811 East Bert Kouns Industrial
23   Loop, conference Room, Shreveport, Louisiana 71105,
24   pursuant to the Texas Rules of civil Procedure and the
25   agreement(s) hereinafter set forth, if a



              LEIGH & ASSOCIATES COURT REPORTING AND VIDEO
                  (877) 790-3376    FAX (877) 790-33
                                                            2
             KENNETH W. SANDERS, M.D. - 3/26/2014


 1   A P P E A R A N C E S
 2
     FOR THE PLAINTIFF:
 3
 4        Jack sanders, Jr., Esq.
          LAW OFFICE OF JACK SANDERS, JR.
 5        109 East Houston
          Marshall, Texas 75670
 6        Telephone: 903-925-7172
 7
     FOR THE DEFENDANTS:
 8
 9        Alan E. Brown, Esqe
          BOYD     & BROWN~      P.C.
10        1215 Pruitt Place
          Tyler, Texas 75703
11        Telephone: 903-526-9000
12
13   ALSO PRESENT:
14
          Mr. Bobby Bryant, Videographer
15
16
17
18
19
20
21
22
23
24
25


         LEIGH   & ASSOCIATES   COURT REPORTING AND VIDEO
             (877) 790-3376        FAX (877) 790-3377
                                                                          27
                    KENNETH W. SANDERS, M.D. - 3/26/2014


 1   feel the tongue.
 2                        There's no reason she shouldn't be able
 3   to feel the tongue--that's a completely different
 4   nerve-~but I      -- I   think she must be thrusting the
 S   tongue to move the lip out of the way so she doesn't
 6   bite it, and she's biting the tongue.         That's what     I

 7   would think.
 8           Q.     Do you expect her to have any trouble
 9   speaking?
10           A.     she does wi     some -- some sounds,   I   mean,
11   just         almost like a lisp type of a problem.        when you
12   can't get the lips to make the correct positioning to
13   make         to say the sounds, then you're going to have
14   some         some issues with that --
15           Q.    And is that --
16           A.        and that's -- that's what's going on:
17   she's having a little trouble with the lips actually
18   coming together or staying tight in certain areas when
19   we make certain sounds; and so while she's doing that,
20   then the sounds are going to not sound normal.
21           Q.    Is it your opinion, based on reasonable
22   medical probability, all of the problems that you have
23   discussed is a result of this dog attack on June 24,
24   2012?
25           A.    Yes.



              LEIGH & ASSOCIATES COURT REPORTING AND VIDEO
                  (877) 790-33      FAX (877) 790-3377
                                                                              28
                     KENNETH W. SANDERS, M.D. - 3/26/2014


 1           Q.     And what is that opinion?      I asked you if you
 2   had an opinion, and you said yes --
 3           A.     Oh.
 4           Q.      -- and tell us ... ?
 5           A.     The opinion that I -- okay, I'm sorry.         Ask
 6   me again.
 7           Q.      Do you have an opinion as to whether all the
 8   problems that you 1 ve talked about here are a direct
 9   result of the dog bite or dog attack of June 24, 2012?
10           A.      Yes.   My opinion is that what I see on her
11   now, around the mouth, is related to dog bites.
12           Q.     All right, sir.
13                          Now, in your report, you talk about the
14   cost of future surgery and scar revision.           Is that
15   something that you -- do we need to talk about          that~       or
16   are you going to tell her that she doesn't think -- are
17   you telling her probably not going to help, or is that
18   going to be kind of optional with her?
19           A.     At this point, probably the only one I would
20   off -- if she really wanted to try, would be the lower
21   lip, the mucosal advancement area; and we could redo
22   that.        Basically cut that off and do another mucosal
23   advancement.
24           Q.     And describe that surgery.
25           A.     we'd pull the lip back; make an incision on



              LEIGH    & ASSOCIATES   COURT REPORTING AND VIDEO
                     (877) 790-3376      FAX (877) 790-3377
                                                                            43
                 KENNETH W. SANDERS, M.D. - 3/26/2014


 1                                NO. 13-0618
 2   NANCY ELIZABETH BOWMAN              §   IN THE DISTRICT COURT
          Pl ai nt:i ff,                 §
 3                                       §
     v.                                  § 71ST JUDICIAL DISTRICT
 4                                       §
     JERRY DAVIDSON and                  §
 5   DIANA DAVIDSON                      §
          Defendants.                    §   OF    HARRISON COUNTY, TEXAS
 6
                  REPORTER'S CERTIFICATE TO THE
 7    VIDEOTAPED/ORAL DEPOSITION OF KENNETH W. SANDERS, M.D.
                          MARCH 26, 2014
 8
 9         I,   Amanda J. Leigh, certified shorthand Reporter
10   in and for the State of Texas, hereby certify:
11         That the        witness~   KENNETH     w.   SANDERS, M.D., was
12   duly sworn and that the transcript of the deposition is
13   a true record of the testimony given by the witness;
14         That witness waived signature;
15         That $445.00 is the deposition officer's charges
16   to counsel for the Plaintiff, for preparing the
17   original deposition and any copies of exhibits;
18         That pursuant to information given to the
19   deposition officer at the time said testimony was
20   taken, the following includes all parties of record
21   and the amount of time used by each party at the time
22   of the deposition:
23
24
25



           LEIGH & ASSOCIATES COURT REPORTING AND VIDEO
               (877) 790-33      FAX (877) 790-3377
                                                                         44
                     KENNETH W. SANDERS, M.D. - 3/26/2014


 1   FOR THE PLAINTIFF:
     TIME: 00:32
 2           Jack Sanders, Jr., Esq.
             LAW OFFICE OF JACK SANDERS, JR.
 3           109 East Houston
             Marshall, Texas 75670
 4
     FOR THE DEFENDANTS:
 5   TIME: 00:11
             Alan E. Brown, Esq.
 6           BOYD    & BROWN,   P.C.
             1215 Pruitt Place
 7           Tyler, Texas 75703
 8               I further certify that    I   am neither counsel for.
 9   related to, nor employed by any of the parties in the
10   action in which this proceeding was taken, and further
11   that    I    am not financially or otherwise interested in
12   the outcome of this action.
13               certified to by me on this 9th day of April,
14   2014.
15
16
                                                i gh, CSR /3791
17                                  Expiration: 12/31/2014
                                    Firm Registration: 684
18                                  LEIGH & ASSOCIATES COURT
                                    REPORTING AND VIDEO
19                                 certified shorthand Reporters
                                   911 west Loop 281, suite 211
20                                 Longview, Texas 75604
                                   Telephone: {903) 295-2955
21                                 Facsimile: {214) 279-5900
22
23
24
25


                 LEIGH   & ASSOCIATES COURT REPORTING AND VIDEO
                     (877) 790-3376      FAX   (877) 790-3377
                                                                                                        Page 1
788 N.E.2d 1255
(Cite as: 788 N.E.2d 1255)




                                                           [2] Judgment 228       185(2)

           Supreme Court of Indiana.                       228 Judgment
 Alyssa POZNANSKI, a Minor, by her Parent and                 228V On Motion or Summary Proceeding
 Next Friend, Heather POZNANSKI and Heather                       228k182 Motion or Other Application
 Poznanski, individually, Appellants (Plaintiffs),                   228k185 Evidence in General
                       v.                                                 228k185(2) k. Presumptions and Bur-
   George HORVATH, Appellee (Defendant).                   den of Proof. Most Cited Cases
                                                                On motion for summary judgment, any doubt
            No. 71S03–0111–CV–592.                         as to a fact or an inference to be drawn is resolved
                  May 30, 2003.                            in favor of the non-moving party. Trial Procedure
                                                           Rule 56(C).
     Minor and her mother brought personal injury
action against owner of mixed-breed sheep dog              [3] Appeal and Error 30         863
after dog bit minor. The Superior Court, St. Joseph
County, R.W. Chamblee, Jr., J., granted summary            30 Appeal and Error
judgment for owner. Minor and her mother ap-                   30XVI Review
pealed. The Court of Appeals reversed and re-                      30XVI(A) Scope, Standards, and Extent, in
manded. Transfer was granted. The Supreme Court,           General
Rucker, J., held that owner could not be held liable                   30k862 Extent of Review Dependent on
given lack of evidence that owner had any know-            Nature of Decision Appealed from
ledge that dog exhibited dangerous or vicious                                30k863 k. In General. Most Cited
propensities and absence of evidence that breed to         Cases
which dog belonged exhibited such propensities.                 Appellate court must carefully review a de-
                                                           cision on a summary judgment motion to ensure
    Judgment of superior court affirmed in part and        that a party was not improperly denied its day in
cause remanded.                                            court. Trial Procedure Rule 56(C).

    Opinion, 749 N.E.2d 1283, vacated in part.             [4] Animals 28      66.5(2)
                  West Headnotes                           28 Animals
                                                              28k66 Injuries to Persons
[1] Judgment 228        181(2)
                                                                 28k66.5 Dogs
228 Judgment                                                           28k66.5(2) k. Vicious Propensities and
   228V On Motion or Summary Proceeding                    Knowledge Thereof. Most Cited Cases
       228k181 Grounds for Summary Judgment                   (Formerly 28k68)
            228k181(2) k. Absence of Issue of Fact.            Act of unprovoked biting by a dog does not ne-
Most Cited Cases                                           cessarily mean the dog is dangerous or vicious.
    A genuine issue of material fact exists in sum-
                                                           [5] Animals 28      74(3)
mary judgment context where facts concerning an
issue that would dispose of the litigation are in dis-     28 Animals
pute or where the facts are capable of supporting             28k66 Injuries to Persons
conflicting inferences. Trial Procedure Rule 56(C).              28k74 Actions
                                                                     28k74(3) k. Presumptions and Burden of




                           © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
                                                                                                          Page 2
788 N.E.2d 1255
(Cite as: 788 N.E.2d 1255)




Proof. Most Cited Cases                                    28 Animals
    Under common law, all dogs, regardless of                  28k66 Injuries to Persons
breed or size, are presumed to be harmless domestic                28k66.1 k. Duties and Liabilities in General.
animals.                                                   Most Cited Cases
                                                               (Formerly 28k69)
[6] Animals 28      74(3)                                       When wild animals are kept as pets, an owner
                                                           is liable for injuries caused by the animal, even if
28 Animals
                                                           the owner had no prior knowledge of the animal's
   28k66 Injuries to Persons
                                                           propensity to cause harm, and even if the owner has
       28k74 Actions
                                                           exercised the utmost care in preventing harm.
            28k74(3) k. Presumptions and Burden of
Proof. Most Cited Cases                                    [10] Animals 28        66.1
     Presumption that dog is harmless domestic an-
imal is overcome by evidence of a known or dan-            28 Animals
gerous propensity as shown by specific acts of the             28k66 Injuries to Persons
particular animal, with “dangerous propensity” be-                 28k66.1 k. Duties and Liabilities in General.
ing a tendency of the animal to do any act that            Most Cited Cases
might endanger the safety of persons or property in            (Formerly 28k69)
a given situation.                                              In essence, strict liability is imposed on owners
                                                           of wild animals for injuries caused by those anim-
[7] Animals 28      66.5(2)                                als.

28 Animals                                                 [11] Animals 28        66.2
   28k66 Injuries to Persons
       28k66.5 Dogs                                        28 Animals
            28k66.5(2) k. Vicious Propensities and            28k66 Injuries to Persons
Knowledge Thereof. Most Cited Cases                                28k66.2 k. Vicious Propensities and Know-
   (Formerly 28k68)                                        ledge Thereof. Most Cited Cases
     Jury could reasonably conclude in negligence             (Formerly 28k70)
action against dog owner that dog at least exhibited           Owners of domestic animals may be held liable
dangerous, if not vicious tendencies, in biting vic-       for harm caused by their pet, but only if the owner
tim who received hospital and medical attention in-        knows or has reason to know that the animal has
cluding several stitches to her face.                      dangerous propensities.

[8] Animals 28      74(3)                                  [12] Animals 28        66.5(2)

28 Animals                                                 28 Animals
    28k66 Injuries to Persons                                  28k66 Injuries to Persons
        28k74 Actions                                              28k66.5 Dogs
             28k74(3) k. Presumptions and Burden of                       28k66.5(2) k. Vicious Propensities and
Proof. Most Cited Cases                                    Knowledge Thereof. Most Cited Cases
     Jury may not reasonably infer, from a dog's ex-           (Formerly 28k70)
hibition of dangerous or vicious tendencies for the             Unlike with wild animals, when the owner of a
first time, that the dog's owner knew or should have       dog has knowledge of its dangerous propensities,
known of those tendencies.                                 rules of liability are based upon negligence and not
                                                           strict liability.
[9] Animals 28      66.1




                           © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
                                                                                                             Page 3
788 N.E.2d 1255
(Cite as: 788 N.E.2d 1255)




[13] Animals 28       66.5(4)                               sheep dog knew that dog was dangerous or vicious,
                                                            and thus owner could not be held liable in negli-
28 Animals                                                  gence action for first-time bite by dog, where there
   28k66 Injuries to Persons                                was no evidence presented that owner had any
      28k66.5 Dogs                                          knowledge that dog exhibited dangerous or vicious
         28k66.5(4) k. Contributory and Comparat-           propensities and no evidence that breed to which
ive Negligence. Most Cited Cases                            dog belonged exhibited dangerous or vicious
   (Formerly 28k71)                                         propensities.

Animals 28        66.5(6)                                   *1257 Daniel H. Pfeifer,Jon A. Criss, Sweeney,
                                                            Pfeifer, Morgan & Stesiak, South Bend, IN, Attor-
28 Animals
                                                            neys for Appellants.
    28k66 Injuries to Persons
       28k66.5 Dogs                                         Lynn M. Butcher, Don G. Blackmond, South Bend,
            28k66.5(6) k. Assumption of Risk. Most          IN, Attorneys for Appellee.
Cited Cases
    (Formerly 28k71)
     Because action against owner to recover for in-                        CIVIL TRANSFER
juries inflicted by dog is one sounding in negli-           RUCKER, Justice.
gence, the defenses of contributory negligence and               The question we address in this opinion is
assumption of risk are available to limit liability.        whether the very act of an unprovoked biting by a
                                                            dog that in the past displayed no vicious tendencies
[14] Animals 28       66.5(2)                               is sufficient by itself for a jury to infer that the an-
                                                            imal's owner knew, or should have known, of the
28 Animals                                                  dog's vicious tendencies. We grant transfer to hold
   28k66 Injuries to Persons                                that it is not.
      28k66.5 Dogs
             28k66.5(2) k. Vicious Propensities and                     Facts and Procedural History
Knowledge Thereof. Most Cited Cases                              In this summary judgment action the following
   (Formerly 28k70)                                         facts are not in dispute. George Horvath lives in
    Where there is no evidence of an owner's actual         South Bend and owned a mixed-breed sheepdog
knowledge that his or her dog has dangerous                 named Hey. The dog had never bitten anyone and
propensities, the owner may nonetheless be held li-         was well behaved. No one had ever complained
able provided there is evidence that the particular         about Hey, and he did not usually wander out of
breed to which the dog belongs has dangerous                Horvath's yard. On July 23, 1997, Horvath allowed
propensities, even where the owner's dog has never          Hey to remain outside unattended. The dog was
before attacked or bitten anyone.                           neither on a leash nor confined by a fence. When
                                                            Alyssa Poznanski and her mother walked by Hor-
[15] Animals 28       66.5(2)                               vath's home, Hey bit Alyssa without provocation.
                                                            As a result Alyssa suffered a cut to her face requir-
28 Animals
                                                            ing stitches. Among other things, a South Bend city
   28k66 Injuries to Persons
                                                            ordinance provides in pertinent part “[e]very owner
      28k66.5 Dogs
                                                            and/or his agent of an animal within the City shall
            28k66.5(2) k. Vicious Propensities and
                                                            see that his or her animal ... is properly restrained
Knowledge Thereof. Most Cited Cases
                                                            and not at large.” Appellant's App. at 91. The ordin-
   (Formerly 28k70)
                                                            ance defines “at large” as “any animal that is not
    Jury could not infer that owner of mixed-breed




                            © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
                                                                                                             Page 4
788 N.E.2d 1255
(Cite as: 788 N.E.2d 1255)




under restraint.” Id. at 92.                                   solved of liability simply because his dog had never
                                                               before bitten anyone. According to the court, “the
     In her individual capacity and on behalf of               very fact that Hey bit Alyssa without provocation is
Alyssa as next friend, Alyssa's mother (hereafter              evidence from which a reasonable inference can be
“the Poznanskis”) sued Horvath for personal injur-             made that Hey had vicious tendencies. Further, it
ies and medical expenses. In response, Horvath                 may be inferred that if the dog had vicious tenden-
filed a motion for summary judgment. Finding there             cies based on this one incident, then similar to Lay-
was no genuine issue of material fact as to whether            man, a question of fact exists as to whether Horvath
Horvath knew or should have known of any vicious               knew or, at the least, should have known of these
tendencies of the dog, the trial court granted the             tendencies.” Poznanski v. Horvath, 749 N.E.2d
motion. The Poznanskis appealed. On review, the                1283, 1286 (Ind.Ct.App.2001).
Court of Appeals reversed and remanded, finding
genuine issues of material fact remained regarding                 In Layman, a father acting in his individual ca-
whether Horvath: (1) knew or should have known                 pacity and as next friend, sued Larry and Sherrod
of the dog's vicious propensities; (2) used reason-            Atwood when their Saint Bernard bit the father's
able care in keeping the dog restrained; and (3)               eight-year-old daughter. The Atwoods moved for
could be held liable under the local ordinance re-             summary judgment that was supported by affidavit.
quiring proper restraint of animals. *1258 Horvath             Among other things, the affidavit provided that the
sought transfer, which this Court previously gran-             dog had always been an affectionate companion to
ted. Poznanski v. Horvath, 761 N.E.2d 423                      the Atwood children and that prior to this incident
(Ind.2001).                                                    had never bitten or harmed anyone in any way. Lay-
                                                               man, 370 N.E.2d at 934. The trial court granted the
                Standard of Review                             motion. On review the Court of Appeals reversed.
     [1][2][3] Our standard of review is the same as           Noting that the dog-biting incident was unpro-
that used in the trial court: summary judgment is              voked, the court held:
appropriate only where the evidence shows that
there is no genuine issue of material fact and the               A jury could reasonably infer that the very act of
moving party is entitled to judgment as a matter of              unprovoked biting by the Atwoods' dog was evid-
law. Ind. Trial Rule 56(C); Tom–Wat, Inc. v. Fink,               ence of that animal's vicious tendencies. If an an-
741 N.E.2d 343, 346 (Ind.2001). A genuine issue of               imal does, indeed, have vicious tendencies a jury
material fact exists where facts concerning an issue             could reasonably infer that the animal's owner
that would dispose of the litigation are in dispute or           knew or, at least, should have known of those vi-
where the facts are capable of supporting conflict-              cious tendencies.
ing inferences. Woodward Ins., Inc. v. White, 437
N.E.2d 59, 62 (Ind.1982). Any doubt as to a fact or                Id. at 935.
an inference to be drawn is resolved in favor of the
                                                                    [4][5][6][7] We first observe that the “very act
non-moving party. Bader v. Johnson, 732 N.E.2d
                                                               of unprovoked biting” by a dog does not necessar-
1212, 1216 (Ind.2000). We must carefully review a
                                                               ily mean the dog is dangerous or vicious. Under our
decision on a summary judgment motion to ensure
                                                               common law, all dogs, regardless of breed or size,
that a party was not improperly denied its day in
                                                               are presumed to be harmless domestic animals.
court. Tom–Wat, 741 N.E.2d at 346.
                                                               Ross v. Lowe, 619 N.E.2d 911, 914 (Ind.1993). This
                     Discussion                                presumption is overcome by evidence of a known
     Relying on Layman v. Atwood, 175 Ind.App.                 or dangerous propensity as shown by specific acts
176, 370 N.E.2d 933 (1977), the Court of Appeals               of the particular animal. Id. A dangerous propensity
in this case concluded that Horvath could not be ab-           is a tendency of the animal to do any act that might




                               © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
                                                                                                          Page 5
788 N.E.2d 1255
(Cite as: 788 N.E.2d 1255)




endanger the safety of persons or property in a giv-       complained of to commit such injuries.”); see also
en situation. Id. Thus, depending on the facts of a        Artificial Ice & Cold Storage Co. v. Martin, 102
particular case, a dog's unprovoked biting may or          Ind.App. 74, 198 N.E. 446, 448 (1935). As with
may not be evidence of the dog's vicious tenden-           wild animals this liability also attaches regardless
cies. For example, although technically a “biting,” a      of the amount of care exercised by the owner.
playful nibble on the hand is one thing, while a           However, unlike with wild animals, when the own-
“teeth-baring” clamp on the arm is quite another. In       er of a dog has knowledge of its dangerous
any event, in this *1259 case the record shows that        propensities, “[the] rules of liability are based upon
Hey either “bit” or “nipped” Alyssa in the face. Ap-       negligence and not strict liability.” Alfano v. Stuts-
pellant's App. at 59. Regardless of the characteriza-      man, 471 N.E.2d 1143, 1144 (Ind.Ct.App.1984)
tion, the incident resulted in Alyssa receiving hos-       (quoting Doe v. Barnett, 145 Ind.App. 542, 251
pital and medical attention including several              N.E.2d 688, 694 (1969)). Because it is an action
stitches to her face. Under these circumstances a          sounding in negligence, the defenses of contribut-
jury could reasonably conclude that Hey at least ex-       ory negligence and assumption of risk are available
hibited dangerous, if not vicious, tendencies.             to limit this liability. Borton v. Lavenduskey, 486
                                                           N.E.2d 639, 642 (Ind.Ct.App.1985), trans. denied.
     [8] The question remains whether in light of a
dog exhibiting dangerous or vicious tendencies for             In certain instances, a cause of action in negli-
the first time, may a jury reasonably infer that the       gence can survive without the owner's actual know-
dog's owner knew, or at least should have known of         ledge of the animal's dangerous propensities. In-
those tendencies. If so, then this inference alone is      deed, such knowledge may even be constructive.
enough to create a genuine issue of material fact to       Doe, 251 N.E.2d at 692. Nonetheless, when an
defeat a dog owner's claim that he or she was un-          owner does not know of his animal's dangerous
aware of such tendencies. We conclude however              propensities, the rule is not that the jury may infer
that a jury may not make such an inference.                or impute such knowledge. Rather, “the rule is that
                                                           the owner is bound to know the natural tendencies
     [9][10][11][12][13] When wild animals are             of the particular class of animals to which [the]
kept as pets, an owner is liable for injuries caused       dog belongs.” Ross, 605 N.E.2d at 788 (emphasis
by the animal. Irvine v. Rare Feline Breeding Ctr.,        added). If the propensities of the class to which the
Inc., 685 N.E.2d 120, 125 (Ind.Ct.App.1997), trans.        dog belongs are the kind which one might reason-
denied. This is so even if the owner had no prior          ably expect would cause injury, then the owner
knowledge of the animal's propensity to cause              must use reasonable care to prevent injuries from
harm, and even if the owner has exercised the ut-          occurring. Id.
most care in preventing harm. In essence, strict li-
ability is imposed on owners of wild animals. Id.               [14] Thus, where there is no evidence of an
Owners of domestic animals may also be held liable         owner's actual knowledge that his or her dog has
for harm caused by their pet but only if the owner         dangerous propensities, the owner may nonetheless
knows or has reason to know that the animal has            be held liable provided there is evidence that the
dangerous propensities. Klenberg v. Russell, 125           particular breed to which the dog belongs has dan-
Ind. 531, 25 N.E. 596, 597 (1890) ( “[T]he owners          gerous propensities. And this is so even where the
of creatures which, as a species, are harmless and         owner's dog has never before attacked or bitten
domesticated, and are kept for convenience or use,         anyone. See, e.g., *1260Holt v. Myers, 47 Ind.App.
such as dogs ... are not liable for injuries willfully     118, 93 N.E. 1002, 1002–03 (1911) (observing that
committed by them unless he is proved to have had          the ferocious nature of a bulldog was sufficient to
notice of the inclination of the particular animals        provide the owner with constructive notice of the




                           © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
                                                                                                    Page 6
788 N.E.2d 1255
(Cite as: 788 N.E.2d 1255)




dog's dangerous propensities). In essence, a jury          BOEHM, JJ., concur.
may not infer that an owner knew or should have
known of a dog's dangerous or vicious propensities         Ind.,2003.
from the fact of a first time, unprovoked biting.          Poznanski ex rel. Poznanski v. Horvath
Rather in such an instance, a jury may infer that the      788 N.E.2d 1255
owner knew or should have known of the dog's
                                                           END OF DOCUMENT
dangerous or vicious propensities only where evid-
ence shows that the particular breed to which the
owner's dog belongs is known to exhibit such tend-
encies.

     [15] In the case before us, there was no evid-
ence presented that Horvath had any knowledge
that Hey exhibited dangerous or vicious propensit-
ies. The record shows Hey was very well trained,
behaved well, responded when Horvath called to
him or told him to stay. Hey did not wander out of
Horvath's yard or wander around the neighborhood.
The record also shows that Horvath never received
any complaints about Hey's conduct or behavior.
And even though Horvath's home was near an ele-
mentary school, Hey did not get excited or nervous
when he heard children playing, screaming or mak-
ing loud noises. Nor was there any evidence presen-
ted to the trial court that the breed to which Hey be-
longed, a mixed-breed sheep dog, exhibited danger-
ous or vicious propensities. Accordingly, a jury
could not infer that Horvath knew that his dog was
dangerous or vicious.

     On the question of whether there is any genu-
ine issue of material fact that Horvath knew or
should have known of Hey's vicious tendencies, we
affirm the judgment of the trial court. The Court of
Appeals' opinion on this point is thus vacated. We
summarily affirm the Court of Appeals' resolution
of the Poznanskis' claim that Horvath could be held
liable under the local ordinance requiring proper re-
straint of animals.

                     Conclusion
     We affirm the judgment of the trial court in
part. This cause is remanded for further proceed-
ings consistent with this opinion.

SHEPARD, C.J., and DICKSON, SULLIVAN and




                           © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
606 A.2d 489                                                                                             Page 1
414 Pa.Super. 45, 606 A.2d 489
(Cite as: 414 Pa.Super. 45, 606 A.2d 489)




                                                                28k66 Injuries to Persons
                                                                    28k66.2 k. Vicious Propensities and Know-
        Superior Court of Pennsylvania.                     ledge Thereof. Most Cited Cases
  Cathy A. DEARDORFF, Natural Mother and                        (Formerly 28k70)
Guardian of Jessica Deardorff, and Cathy A. Dear-                Mere awareness and ownership of vicious an-
         dorff, Individually, Appellants,                   imal does not per se expose one to liability for in-
                        v.                                  juries inflicted absent failure on part of owner to
           Carol BURGER, Appellee.                          take proper precautions to preclude that viciousness
                                                            from exhibiting itself.
                Argued Jan. 15, 1992.
                 Filed April 3, 1992.                       [3] Animals 28      66.5(2)
     Dog bite victim and mother brought action              28 Animals
against owner. The Court of Common Pleas,                      28k66 Injuries to Persons
Dauphin County, Civil Division, No. 2060 S of                     28k66.5 Dogs
1988, Schaffner, J., entered judgment on jury ver-                      28k66.5(2) k. Vicious Propensities and
dict in favor of owner. Plaintiffs appealed. The Su-        Knowledge Thereof. Most Cited Cases
perior Court, No. 00442 Harrisburg 1991, Popovich              (Formerly 28k70)
, J., held that: (1) theory of absolute liability was           Single bite on prior occasion was insufficient
inapplicable; (2) single bite on prior occasion was         to put owner on notice of dog's allegedly vicious
insufficient to put owner on notice of dog's al-            propensity; there was lack of evidence concerning
legedly vicious propensity; and (3) alleged negli-          circumstances surrounding the prior bite.
gence of one owner could not be imputed to alleged
co-owner.                                                   [4] Animals 28      66.5(7)

    Affirmed.                                               28 Animals
                                                               28k66 Injuries to Persons
                  West Headnotes                                  28k66.5 Dogs
                                                                       28k66.5(7) k. Persons Liable for Injuries
[1] Animals 28       66.5(2)
                                                            in General. Most Cited Cases
28 Animals                                                     (Formerly 28k72)
   28k66 Injuries to Persons                                    Alleged negligence of one owner of dog could
      28k66.5 Dogs                                          not be imputed to alleged co-owner in action to re-
            28k66.5(2) k. Vicious Propensities and          cover for dog bite.
Knowledge Thereof. Most Cited Cases
                                                            **490 *46 Theresa L. Shade Wix, Harrisburg, for
   (Formerly 28k70)
                                                            appellants.
     Theory of absolute liability was inapplicable to
action to recover for dog bite, even if owner had           Kerry V. Smith, Harrisburg, for appellee.
knowledge of dog's previous biting of another per-
son.
                                                            Before McEWEN, POPOVICH and JOHNSON, JJ.
[2] Animals 28       66.2

28 Animals                                                  POPOVICH, Judge:




                            © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
606 A.2d 489                                                                                               Page 2
414 Pa.Super. 45, 606 A.2d 489
(Cite as: 414 Pa.Super. 45, 606 A.2d 489)




     In this appeal, we re-examine the law concern-          when something's happening to him that he does
ing the liability of dog owners for the actions of           not like. But [Shane] did not see [the dog], you
their pets. We are asked to review the June 26,              know-there was no lunging at the child or any-
1991, order of the Court of Common Pleas of                  thing like that. The dog veered back. She fell
Dauphin County denying a motion for a new trial              down, and we grabbed the kid and, you know,
filed by the plaintiff/appellant, Cathy A. Deardorff,        went because then we realized ... she's bleed-
natural mother and guardian of Jessica Deardorff,            ing.... And it just happened like that, (indicating)
              FN1
individually.     We affirm.                                 that fast. [N.T. 54]

         FN1. The June 26, 1991, order was re-                 Jessica was taken to the hospital, sedated and
         duced to judgment on July 11, 1991, and,          received stitches “all over the face ... under the eye,
         thus, is appealable. Pa.R.App.P. 301(c).          over her eye [and] by her lip[.]” The child was re-
                                                           leased the same day. Within a month, the stitches
     In reviewing the denial of a motion for a new         were removed, and a scar remained above and be-
trial, this Court will reverse only when the lower         low the child's left eye.
court has clearly and palpably abused its discretion
or committed an error of law which controlled the               On June 13, 1988, a writ of summons was filed
outcome of the case. Lilley v. Johns-Manville              against Carol Burger, Shane's mother and the owner
Corp., 408 Pa.Super. 83, 596 A.2d 203 (1991).              of the home in which the dog lived, for “negligently
                                                           and carelessly restraining her dog.” Paragraph 5.
     With the preceding in mind, our review of the         The plaintiff claimed damages in excess of $20,000
evidence discloses that, on the afternoon of Novem-        for the injuries sustained by the child “[d]ue solely
ber 16, 1986, 2-year-old Jessica, her father (David)       to the negligence and carelessness of [Carol Bur-
and Shane Burger were in Shane's backyard raking           ger].” Id. at 6. Following a two-day trial, the jury
leaves. Within 15 minutes of their arrival, Shane let      returned a verdict in favor of the defendant/Carol
the dog out of the house to roam in the backyard.          Burger. Post-trial motions were denied and an ap-
                                                           peal to this Court ensued.
     Shane recalled that the trio played in the leaves
and Jessica ran toward the dog, a 75-pound German              [1] The first claim of the appellant concerns the
shepherd named “Smokey”. Jessica was told by her           assertion that the trial court erred in refusing to
father to “get *47 back” toward him. Shane offered         charge the jury on the theory of absolute liability of
to return the dog to the house, but the father did not     a dog owner aware of the animal's vicious
feel it was necessary. The next thing to occur, as         propensities and the resulting injuries incurred by
told by Shane, was that:                                   someone bitten by the animal. This liability, *48
                                                           the appellant maintains, is absolute regardless of
  ... [the child] was playing in the leaves. And she
                                                           the circumstances of the accident and the exercise
  came upon [the dog] ... She hugged him around
                                                           of any care or caution by the dog's owner.
  the neck and she was off to the side. And [the
  dog] tried ... to get away from her at that point in         The appellant cites Section 509 of the Restate-
  time....                                                 ment (Second) of Torts and Mann v. Weiand, 81*
                                                           Pa. 243 (1875) in support of her proposition. We
  ... [I]t all happened so fast. [Shane] just saw
                                                           find that the trial **491 court's instructions on neg-
  Smokey pulling back. There was-if he would
                                                           ligence were sufficient and did not require the in-
  have bit Jessica, she probably would not have a
                                                           clusion of an absolute liability charge given that
  face at this point in time. He's got quite a snout
                                                           Section 509 of the Restatement (Second) of Torts
  on him. He did yelp, okay, as he usually does
                                                           has yet to be adopted in this Commonwealth, a




                           © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
606 A.2d 489                                                                                              Page 3
414 Pa.Super. 45, 606 A.2d 489
(Cite as: 414 Pa.Super. 45, 606 A.2d 489)




point which the appellant concedes in her brief at              81* Pa. at 254. The reason for so holding was
page 11.                                                   that an owner of a dog, after he had notice, was
                                                           bound to secure it at all events, and failure to do so
     With regard to the case of Mann v. Weiand,            resulted in the owner's liability to persons injured
supra, a civil action for damages resulting from the       thereafter. See Commonwealth v. Carl, 87
defendant's negligent keeping of a ferocious dog,          Pa.Super. 110, 112 (1925).
the court wrote:
                                                               [2] In Andrews v. Smith, 324 Pa. 455, 188 A.
     We think one instance may show such unmis-            146 (1936), our Supreme Court had occasion to re-
  takable evidence of a vicious propensity as to           examine the question in the context of a compuls-
  make the owner of the dog, with notice, liable for       ory non-suit. It wrote:
  any subsequent act of a similar character. The
  gist of the action for the subsequent misconduct           The theory upon which courts have so long ruled
  of the dog, is for keeping it after knowledge of its       that liability for damages cannot be fastened upon
  vicious propensity: May v. Burdett, 9 Q.B., 101;           the owner of a dog when that dog has bitten
  Wheeler v. Brandt, 23 Barb., 324. It thereupon             someone unless the owner knew of the dog's vi-
  becomes the duty of the owner so to keep his dog           cious propensities, is that it would be unfair to
  as to guard against a repetition of similar miscon-        hold the owners of domestic animals that are nor-
  duct. He is bound to secure it at all events, and is       mally harmless responsible for the vicious acts of
  liable to parties afterwards injured if the mode he        these animals unless they were put on notice that
  has adopted to secure it proves insufficient:              the animal was vicious. In so holding, the courts
  Wood on Nuisance, section 763; Jones v. Perry,             have merely applied the principle that no man is
  2 Esp., 482; Mason v. Keeling, 12 Mod., 332. The           responsible for injuries caused by his property
  principle on which this rule rests was held in             unless he himself was guilty of negligence in his
  Mann v. Reed, 4 Allen, 431, to be, that a fero-            manner of controlling or not controlling that
  cious animal, liable to do injury to men or prop-          property.
  erty, is a nuisance, and that keeping it after notice
  of such liability is so wrongful, that the owner is          ******
  chargeable for any neglect to keep it with such
                                                             mere ownership alone of inherently and appar-
  care that it cannot do any damage to a person
                                                             ently harmless property does not carry with it li-
  who without any essential fault is injured
                                                             ability for damages for an injury of which that
  thereby.
                                                             property was the instrumentality.
    The same rule applies with reference to other
                                                               ******
  nuisances: Wood on Nuisances, section 766;
  Foish v. Sheet, 221 Barb., 333; Hughes v. Mc-              “Knowledge of the dangerous character of a thing
  Namara, 106 Mass., 281; Marsh v. Jones, 21 Vt.,            is only the equivalent of foresight of the way in
  378. Hence the keeping of a *49 vicious dog near           which it will act. If the thing is generally sup-
  a public highway, endangering the safety of per-           posed to be universally harmless, and only a spe-
  sons passing thereon, is a nuisance, operating as          cialist would foresee that in a given case it would
  an obstruction, and renders the person knowingly           do damage, a person who did not foresee it *50
  keeping it there liable to indictment, and also li-        and who had no warning would not be held liable
  able to an action in favor of any person injured           for the harm....”
  thereby: Granger v. Findley, 7 Irish C.L.Rep.,
  417; Wood on Nuisance, section 768.                           The majority of the court below held that there
                                                             is nothing in the Dog Law of May 11, 1921, P.L.




                           © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
606 A.2d 489                                                                                             Page 4
414 Pa.Super. 45, 606 A.2d 489
(Cite as: 414 Pa.Super. 45, 606 A.2d 489)




  522, as amended by the Act of May 6, 1927, P.L.              ******
  833, that rendered defendants liable to the
  plaintiff**492 for the injuries inflicted upon him         *51 [We went on to hold that, a]lthough some
  by the former's dog. That act does not purport to          states ha[d] gone further and imposed absolute li-
  change or affect in any way the rule that an own-          ability for damages caused by roving dogs, we
  er's liability for the vicious acts of his dog cannot      f[ou]nd it improvident and unnecessary to effect
  be predicated upon ownership alone but it must             such a monumental change without legislative ac-
  be based also on an owner's knowledge of his               tion. The legislature in Pennsylvania [was ob-
  dog's viciousness and his failure then to take             served to] ha[ve] enacted a Dog Law which re-
  proper steps to prevent that viciousness display-          quire[d] that owners of dogs prevent their anim-
  ing itself to the hurt of human beings.                    als from running at large, but it ha[d] not yet im-
                                                             posed absolute liability upon an owner who viol-
     324 Pa. at 459-460, 188 A. 146 (Emphasis ad-            ate[d] such law. Therefore, we d[id] not usurp the
ded). Thus, it is clear from the Andrews v. Smith            function and prerogative of the legislature. We
ruling, which made specific reference to and dis-            h[e]ld merely that violation of the legislatively
                                                                                                      8
cussed Mann v. Weiand, that mere awareness and               enacted Dog Law is negligence per se. This, we
ownership of a vicious animal does not per se ex-            believe[d], [wa]s consistent with the intent of the
pose one to liability for injuries inflicted absent a        legislature and also with the holdings of courts of
failure on the part of the owner to take proper pre-         other jurisdictions having similar laws.
cautions to preclude that viciousness from exhibit-
ing itself. Id.; but see Darby v. Clare F. And R. Co.,                            -----
111 Pa.Super. 537, 540, 170 A. 387 (1934).
                                                                   FN8. A dog owner may always show that
     More recently, this Court in Miller v. Hurst,                 his or her dog escaped despite the exercise
302 Pa.Super. 235, 448 A.2d 614 (1982) (en banc),                  of due care. In such case, the roving of the
had reason to decide whether a dog owner who per-                  dog would not constitute negligence.
mitted a dog to run free in violation of the Dog Law
          FN2                                                  Id., 302 Pa. Superior Ct. at 243-244 & n. 8, 448
of 1965,      requiring that the dog be restrained,
                                                           A.2d at 618-619 & n. 8.
was liable, without further proof of negligence, for
injuries caused when the dog bit a child.                       Likewise, the successor to The Dog Law of
                                                           1965 makes no provision for imposing absolute li-
         FN2. The Act of December 22, 1965, P.L.
                                                           ability upon dog owners for failing to keep their
         1124, Art. VII, § 702, 3 P.S. § 460-702, re-
                                                           dogs confined or controlled; to-wit:
         pealed by The Dog Law of 1982, Decem-
         ber 7, P.L. 784, No. 225, Art. I, § 101, 3          § 459-305. Confinement of dogs
         P.S. § 459-101 et seq. (Supp.1991).
                                                                It shall be unlawful for the owner or keeper of
     We found that the Legislature enacted the stat-         any dog to fail to keep at all times such dog
ute to protect the public from personal injury, prop-        either:
erty damage and other hazards created by roving
dogs. As a result, we:                                         (1) confined within the premises of the owner;

  ... adopt[ed] the requirement of the statute as the          (2) firmly secured by means of a collar and
  standard for determining whether a person ha[d]            chain or other devise so that it cannot stray bey-
  complied with the common law duty to exercise              ond the premises on which it is secured; or
  ordinary care.




                           © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
606 A.2d 489                                                                                              Page 5
414 Pa.Super. 45, 606 A.2d 489
(Cite as: 414 Pa.Super. 45, 606 A.2d 489)




     (3) under the reasonable control of some per-           that the act done must be such as to furnish a
  son, or when engaged in lawful hunting, exhibi-            reasonable inference that the animal is likely to
  tion or field training.                                    commit an act of the kind complained of.”

    The Act of December 7, 1982, P.L. 784, No.               The minority judge in his dissenting opinion said
225, Art. III, § 305, effective January 1, 1983, 3           that the “maxim that ‘every dog is entitled to his
P.S. § 459-305 (Supp.1991); see also Andrews v.              first bite’ is not supportable in law or justice.”
Smith, supra.                                                With this we agree. We do not understand that
                                                             this maxim has ever found acceptance*53 in the
     **493 *52 However, we do not rest our de-               courts of this Commonwealth. A dog may show
cision upon the absence of any provision in the              ferocious propensities without biting anyone and
present and past dog statutes to establish liability         if he does so, it is his master's duty to see to it
premised upon notions of absolute liability, for a           that he is not afforded an opportunity to take a
person may rely on common law principles, in ad-             ‘first bite.’
dition to statutory violations, to establish liability.
See Skowronski v. Bailey, 330 Pa.Super. 83, 478                ******
A.2d 1362, 1365 n. 3 (1984). Nonetheless, under
either category, be it statute or common law prin-           Animals such as horses, oxen and dogs are not
ciples, we are convinced that proof of negligence,           beasts that are ferae nature, i.e., wild beasts, but
in contrast to holding one absolutely liable, is the         are classed as mansuetae natura, i.e., tamed and
vehicle by which accountability for injury sustained         domesticated animals, and their owners are not
because of a dog bite is to be established. See An-          responsible for any vicious acts of theirs unless
drews v. Smith, supra; Miller v. Hurst, supra.               the owners have knowledge that they are likely to
                                                             break away from their normal domestic nature
    Therefore, the trial court acted properly in re-         and become vicious. Of all animals, dogs have
fusing to instruct the jury that absolute liability was      probably been the longest domesticated and the
established once it was shown that the appellee had          vast majority of them can be allowed their free-
knowledge of Smokey's previous biting of one John            dom without imperiling the public safety.
Walmer. See Andrews v. Smith, supra; Miller v.
Hurst, supra.                                                  324 Pa. at 458, 459, 188 A. 146 (Emphasis ad-
                                                           ded). Further, in Mann v. Weiand, supra, the Court
     [3] The second argument proffered by the ap-          observed that “one instance [of an attack by a dog]
pellant suggests that the trial court erred in failing     may show such unmistakable evidence of a vicious
to instruct the jury that a single instance of vicious     propensity as to make the owner of the dog, with
conduct on the part of a dog is sufficient to put its      notice, liable for any subsequent act of a similar
owner on notice of the dog's vicious propensities.         character.” 81* Pa. at 254. Accord Fink v. Miller,
                                                           330 Pa. 193, 195, 198 A. 666 (1938).
    Again, we look to Andrews v. Smith, supra, for
guidance in responding to the appellant's assertion;           Instantly, the testimony on the question of
namely, the Court wrote:                                   propensity was equivocal. For example, Shane Bur-
                                                           ger was told by the appellee of the incident in
  “As soon as the owner knows or has good reason           which Smokey bit a Mr. Walmer. However, he did
  to believe that the animal is likely to do mischief,     describe how Mr. Walmer had been observed kick-
  he must take care of him; it makes no difference         ing Smokey on three occasions. During each epis-
  whether this ground of suspicion arises from one         ode, the dog, according to Shane, “back[ed] down”
  act or from repeated acts. The only restriction is       or “just ... jerked away” and made its way into the




                           © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
606 A.2d 489                                                                                              Page 6
414 Pa.Super. 45, 606 A.2d 489
(Cite as: 414 Pa.Super. 45, 606 A.2d 489)




backyard with its tail between its legs. The dog                Consistent with the precepts espoused by the
never exhibited any signs of viciousness to Shane          Court in Andrews v. Smith, supra, and Mann v. Wei-
or Mr. Deardorff.                                          and, supra, we find that, because of a lack of evid-
                                                           ence concerning the circumstances surrounding the
    Also, Shane depicted Smokey as a “kind” an-            Walmer incident, it would have been improper for
imal-like a big puppy dog-who had never                    the trial court to have advised the jury, in unquali-
“snapped” at the witness or anyone else in its com-        fying terms, that a single bite on a prior occasion
pany.                                                      was sufficient to put the appellee on notice of
                                                           Smokey's alleged “vicious” propensity. See Fink v.
     The appellee described Smokey in terms simil-
                                                           Miller, supra.
ar to her son's account, e.g.,
                                                                Accordingly, since the appellant did not prove
  *54 He's a great dog. He has a great personality.
                                                           that Smokey had unmistakable vicious tendencies
  He's actually very timid. If he does anything
                                                           known to the appellee,*55 from the single bite of
  wrong, he's the kind of dog that if he does
                                                           Mr. Walmer, she failed to make out a case warrant-
  something wrong **494 he'll sit back and put his
                                                           ing the single-bite instruction. Id.
  ears back....” [N.T. 69]
                                                                [4] As to the last of the appellant's averments,
     Smokey had played with other children without
                                                           we adopt the rationale of the lower court in re-
“any difficulties” and the animal was considered
                                                           sponse thereto as appropriate and proper under the
“just ... part of the family”. In light of the preced-
                                                           facts and law; to-wit:
ing, the trial court gave the following charge to the
jury:                                                           Finally, the plaintiff contends that the Court
     ... an important thing for you to decide is             erred in refusing to instruct the jury that the neg-
  whether this dog, Smokey, had vicious propensit-           ligent acts of one co-owner of a dog may be im-
  ies. The dictionary defines propensity as being an         puted to the other co-owner of that dog. The
  intense and often urgent natural inclination to do         plaintiff asserts that the Court should have told
  something. Therefore, in considering whether the           the jury that when individuals are engaged in a
  dog has a propensity towards violence, you must            common enterprise, a mutual relationship of
  determine whether the dog had an intentional and           agency is created among them and that a finding
  often urgent natural inclination to be vicious. It's       of negligence regarding one of them will be im-
  the Plaintiff's burden to prove that the Defendant         puted to the other. The plaintiff cites DeVillars v.
  was negligent, and a part of that in this case is          Hessler, 363 Pa. 498, 70 A.2d 333 (1950) in sup-
  that this dog Smokey had dangerous propensities.           port of this argument. The plaintiff concludes that
                                                             such an instruction was warranted because the
     Even if you find that Smokey was a dog with
                                                             defendant and her son, Shane, were co-owners of
  vicious or dangerous propensities, the Plaintiff
                                                             “Smokey.” Actually, in the present case, there
  must establish that Defendant Carol Miller knew
                                                             was no allegation in the complaint that the de-
  that, that she had knowledge that her dog had
                                                             fendant and her son were co-owners of the dog,
  those propensities. No matter how innocent the
                                                             or that the son was negligent. The testimony did
  victim may be or how serious the injury sus-
                                                             establish the premise that mother and son were
  tained, the owner of the dog is not responsible for
                                                             co-owners. Legally, the DeVillars case is no au-
  the consequences of the dog's bite if she has no
                                                             thority for the premise that one negligent owner
  reason to know the viciousness or dangerous
                                                             of a dog makes the other owner responsible and
  propensities of the dog. [N.T. 85-86]
                                                             we are satisfied now, as we were at the trial, that
                                                             the suggested instruction was not proper in this




                           © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
606 A.2d 489                                                                         Page 7
414 Pa.Super. 45, 606 A.2d 489
(Cite as: 414 Pa.Super. 45, 606 A.2d 489)




  case.

    Lower Court Opinion at 8.

     From our review of the evidence against the
backdrop of the applicable law, we find that the
jury's verdict was proper, and no error was commit-
ted by the trial court to justify the grant of a new
trial.

    Order affirmed.

Pa.Super.,1992.
Deardorff v. Burger
414 Pa.Super. 45, 606 A.2d 489

END OF DOCUMENT




                          © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
28 P. 752                                                                                               Page 1
3 Wash. 434, 28 P. 752, 28 Am. St. Rep. 50
(Cite as: 3 Wash. 434, 28 P. 752)




                                                            28 Animals
                                                               28k66 Personal Injuries
          Supreme Court of Washington.                            28k74 Actions
              ROBINSON ET UX.                                             28k74(8) k. Questions for Jury. Most
                      v.                                    Cited Cases
                  MARINO.                                       Evidence that the dog was kept chained; that
                                                            when at large he had been known to attack people;
                   Jan. 11, 1892.
                                                            and that defendant had said he was afraid the dog
  Appeal from superior court, King county; T. J.            would break loose and hurt some one-warranted
HUMES, Judge.                                               submitting to the jury the question as to the dog's
                                                            ferocious disposition and the defendant's know-
    Action by E. O. Robinson and Carrie Robin-              ledge thereof.
son, his wife, against S. Marino. There was judg-
ment for plaintiffs, and defendant appeals. Af-             Appeal and Error 30         203.3
firmed.
                                                            30 Appeal and Error
    HOYT, J., dissenting.                                         30V Presentation and Reservation in Lower
                                                            Court of Grounds of Review
                  West Headnotes                                   30V(B) Objections and Motions, and Rulings
                                                            Thereon
Animals 28       66.5(2)                                              30k202 Evidence and Witnesses
                                                                          30k203.3 k. Competency of Witnesses.
28 Animals
                                                            Most Cited Cases
   28k66 Injuries to Persons
                                                               (Formerly 30k203(3))
       28k66.5 Dogs
                                                                The competency of a witness will not be con-
             28k66.5(2) k. Vicious Propensities and
                                                            sidered for the first time on appeal.
Knowledge Thereof. Most Cited Cases
   (Formerly 28k70)                                         Damages 115        127.11
     Unless the owner of a dog knows that it has a
savage disposition, and is accustomed to bite, he is        115 Damages
not liable for injuries due to its bite.                        115VII Amount Awarded
                                                                   115VII(B) Injuries to the Person
Animals 28       74(4)                                                115k127.11 k. Internal Injuries in Gener-
                                                            al. Most Cited Cases
28 Animals
                                                                (Formerly 115k131(3))
   28k66 Personal Injuries
       28k74 Actions                                        Damages 115        127.15
            28k74(4) k. Admissibility of Evidence.
Most Cited Cases                                            115 Damages
     Where the complaint alleged that the dog was               115VII Amount Awarded
of a ferocious disposition, and accustomed to bite                 115VII(B) Injuries to the Person
or attempt to bite people, testimony as to particular                   115k127.12 Head and Neck Injuries in
instances when he had done so was proper.                   General; Mental Impairment
                                                                         115k127.15 k. Brain Injuries in Gener-
Animals 28       74(8)                                      al; Mental Impairment. Most Cited Cases




                            © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
28 P. 752                                                                                                   Page 2
3 Wash. 434, 28 P. 752, 28 Am. St. Rep. 50
(Cite as: 3 Wash. 434, 28 P. 752)




   (Formerly 115k131(3))                                     that he treated two wounds for the plaintiff, it was
                                                             proper to ask him whether he had sufficient know-
Damages 115         127.19                                   ledge to tell what probably caused the wounds.

115 Damages                                                  Negligence 272        1635
   115VII Amount Awarded
       115VII(B) Injuries to the Person                      272 Negligence
                 115k127.18 Arm, Hand, Wrist, and               272XVIII Actions
Shoulder Injuries                                                   272XVIII(C) Evidence
               115k127.19 k. In General. Most Cited                    272XVIII(C)4 Admissibility
Cases                                                                       272k1635 k. Similar Facts and Trans-
   (Formerly 115k131(3))                                     actions; Other Accidents. Most Cited Cases
     Where plaintiff had her arm bitten to the bone             (Formerly 272k125)
by a dog, and her side lacerated, and the nervous                 To show that a defect in property existed and
shock consequent upon the attack greatly prostrated          caused a particular injury, evidence of other acci-
her, a verdict for $800 was not so excessive as to be        dents or injuries occurring about the same time and
disturbed.                                                   place from the same or similar cause is admissible.

Damages 115         158(2)                                   **752 *435 White & Munday, for appellant.

115 Damages                                                  T. H. Cann and Battle & Shipley, for respondents.
    115VIII Pleading
       115k156 Issues, Proof, and Variance
                                                             ANDERS, C. J.
             115k158 Personal Injuries and Physical
                                                                  This was an action brought by respondents, as
Suffering
                                                             husband and wife, to recover damages for injuries
               115k158(2) k. Consequences of Injury
                                                             inflicted upon the plaintiff Carrie Robinson by a
in General. Most Cited Cases
                                                             dog owned and kept by appellant. On the trial one
     Where the allegations of a complaint were that
                                                             Dr. Hilton, a witness for plaintiff, having testified
the plaintiff, by reason of the bite of a dog, suffered
                                                             that he treated two wounds on plaintiff, which he
great pain in body and mind, was prevented from
                                                             described, was asked this question: “From your
attending to her household duties, and obliged to
                                                             knowledge as a surgeon and general practitioner,
expend $50 for the services of a physician, and that
                                                             can you tell what the probable cause of those
she was damaged to the extent of $2,500, she was
                                                             wounds was?” The question was objected to by de-
entitled, without any special allegation, to recover
                                                             fendant on the ground that the same was incompet-
for all the direct and obvious results of the said in-
                                                             ent, and was not in the nature of expert testimony.
jury, including physical pain and mental anguish.
                                                             The court overruled the objection, and exception
Evidence 157        545                                      was duly taken and allowed, and this ruling *436 of
                                                             the court is assigned as error. Appellant also insists
157 Evidence                                                 that the witness was not shown to be competent to
   157XII Opinion Evidence                                   testify as an expert, but it is a sufficient answer to
      157XII(C) Competency of Experts                        this objection to state that the point was not raised
             157k545 k. Preliminary Evidence as to           in the court below, and cannot be urged for the first
Competency. Most Cited Cases                                 time here. We must therefore assume that the wit-
    In an action to recover for injuries occasioned          ness was competent. Indeed, the competency of the
by the bite of a dog, where a physician had testified        witness as an expert is sufficiently disclosed by the




                             © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
28 P. 752                                                                                                Page 3
3 Wash. 434, 28 P. 752, 28 Am. St. Rep. 50
(Cite as: 3 Wash. 434, 28 P. 752)




record, for it is there shown that he had been a prac-     tainly competent to show that previously to the oc-
ticing physician and surgeon for 20 years, and was         casion on which he attacked Mrs. Robinson he had
still practicing as such at the time of the tri-           bitten or attempted to bite another person.
al. Physicians and surgeons of experience are pre-
sumed to be acquainted with all matters pertaining              It is alleged in the brief of appellant that the
to their profession, and to be competent to testify        evidence on behalf of the plaintiffs failed to show
concerning the same. Rog. Exp. Test. (2d Ed.) 43,          that the dog was of a ferocious disposition, and
99. And that a medical expert may give an opinion          failed to show that defendant had notice or know-
as to the means by which a particular wound was            ledge of such disposition, and failed to show any
inflicted is the prevailing doctrine of the courts. Id.    negligence on the part of the defendant in suffering
127, 128, and cases cited. But the question here           the dog to be at large; and it is therefore contended
objected to called for no opinion whatever except          that defendant's motion for a nonsuit should have
as to whether the witness had sufficient knowledge         been granted. But we are of the opinion that there
to tell what probably caused the wounds de-                was sufficient testimony to go to the jury upon each
scribed. He was not asked to state what caused             of the points made by counsel. Several witnesses
them, or even what probably caused them. The               for the plaintiffs had testified that the dog had al-
question was preliminary in its nature, and the ob-        ways been kept chained, which was strong evidence
jection was properly overruled. But, even if it was        that he was ill-disposed; and that **753 he would
error to permit the question to be propounded to the       bark and jump at persons going near him while tied,
witness, we think the judgment should not be re-           and endeavor to get loose. The plaintiff Mrs.
versed, as the defendant could not have been preju-        Robinson testified that she had lived on the oppos-
diced thereby. It was clearly shown by other com-          ite side of the street from the residence of the de-
petent testimony in the case that the plaintiff Mrs.       fendant for about three years, and that she had
Robinson was bitten by defendant's dog, and that           known the defendant's dog during that time, and
whatever injuries she suffered resulted there-             that on the morning of November 2, 1890, she went
from. The admission of incompetent testimony un-           to the house of defendant to get vegetables, as she
der such circumstances would not justify us in re-         had been accustomed to do; that when she got to
versing the judgment of the trial court. Brown v.          the corner of the house the dog was lying with his
Forest, 1 Wash. T. 201.                                    nose on the *438 door-step, which she thought was
                                                           something unusual, and sprang upon her and bit and
     Appellant also insists that it was error to permit    bruised her badly, and bit her arm to the bone; and
the witness Addie Simons to testify to particular in-      Mrs. Simons had testified that on one occasion, and
stances of *437 the action of the dog in question,         the only time she ever saw the dog at large, she saw
for the reason that no testimony had been offered to       him run after and seize hold of a woman's dress as
show that defendant had any knowledge of the               she ran out through the gate; and Mr. Peterson had
same, and that it was not competent to prove the           testified that the defendant stated to him the sum-
disposition of the dog by such testimony. We think         mer before that he was afraid that his dog would get
the objection cannot be sustained. It was alleged in       loose and bite his (Peterson's) child, because she
the complaint that the dog was of a ferocious and          was in the defendant's garden so much. With such
mischievous disposition, and accustomed to attack          testimony before it, the court would not have been
and bite mankind; and it is quite evident that that        justified in granting defendant's motion. The owner
fact could not be more readily made manifest than          of a domestic animal is not liable, in the absence of
by testimony descriptive of his actions. Whether or        statutory provision, for any injury it may inflict
not the dog was vicious was one of the principal is-       upon others, unless he has notice of its inclination
sues to be determined by the jury, and it was cer-         to commit such an injury. But, according to the




                           © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
28 P. 752                                                                                                 Page 4
3 Wash. 434, 28 P. 752, 28 Am. St. Rep. 50
(Cite as: 3 Wash. 434, 28 P. 752)




more modern and more reasonable doctrine, it is            for injury inflicted by the dog while so at large.
not necessary that he should have had actual posit-        Partlow v. Haggarty, 35 Ind. 178; Wilkinson v. Par-
ive notice. If he has notice that the disposition of       rott, 32 Cal. 102; Muller v. McKesson, 73 N. Y.
the animal is such that it would be likely to commit       195. In Muller v. McKesson, 73 N.Y. 195, it was
an injury similar to the one complained of, it is suf-     held that, in an action against the owner of a fero-
ficient. It is not necessary that the notice be of in-     cious dog for injuries inflicted by it, proof that the
jury actually committed. Thus, in case of a dog            animal is of a savage and ferocious disposition is
known to be vicious and ferocious by its keeper, it        equivalent to express notice. And it has even been
is unnecessary to show that he had previously bitten       held that the knowledge of the wife is the know-
any person. The keeper of such a dog must see to it        ledge of the husband in such cases. 2 Shear. & R.
that he is kept securely, or be responsible for all in-    Neg. § 630, note.
jury done by him. Cooley, Torts, (2d Ed.) 404, 405;
2 Shear. & R. Neg. (4th Ed.) § 630; Flansburg v.                The defendant testified in his own behalf that
Basin, 3 Ill. App. 531; Godeau v. Blood, 52 Vt.            the reason he always kept the dog chained was to
251. In the case last cited, REDFIELD, J., said:           prevent him from following his team as he went
“The duty which the law casts upon the keeper of a         around town selling vegetables. He also stated that
dangerous and malicious domestic animal is but the         he did not recollect ever telling Peterson he was
enforcement of a common moral duty, binding                afraid his dog would bite his child, *440 and did
upon all men, that a man should so keep and use his        not think he so stated, and that he never was afraid
own property as not to wrong and injure others. The        the dog would bite anybody, and that the dog had
formula used in text-books and in forms given for          never before bitten any one, and that no one had
pleadings in such cases-‘accustomed *439 to                ever complained of the dog to him. Defendant's
bite’-does not mean that the keeper of a ferocious         wife also testified that the dog never bit any person
dog is exempt from all duty of restraint until the         before, but neither of them contradicted the testi-
dog has effectually mangled or killed at least one         mony of plaintiff's witnesses that he was “cross,”
person. But, as he is held to be a man of common           and would jump at persons while chained, and
vigilance and care, if he had good reason to believe       would try to get loose. The court properly instruc-
from his knowledge of the ferocious nature and             ted the jury upon the law applicable to the case, and
propensity of the dog that there was ground to ap-         specially charged them that before plaintiffs could
prehend that he would, under some circumstances,           recover in the action they must be satisfied by a
bite a person, then the duty of restraint attached,        preponderance of the evidence that the defendant
and to omit it was negligence.” In this case it was        had knowledge that the dog was of a ferocious and
not shown that the defendant had any knowledge             mischievous disposition and accustomed to attack
that the dog had ever attacked or bitten any person        and bite mankind. The jury must have found, upon
before he attacked the plaintiff, but we think it was      all the facts and circumstances in evidence, that de-
fairly shown that he knew, or should have known,           fendant had such knowledge; and we cannot say
that the disposition of the dog was such as to make        that their verdict was unwarranted by the evidence,
it highly probable that he would bite some one in          and therefore find no error in the refusal to grant a
case he should ever break his fastening or be un-          new trial.
tied, and it was therefore the duty of the defendant
                                                               Appellant further contends that plaintiffs were
to effectually restrain him. 2 Shear. & R. Neg. §
                                                           not entitled, upon the pleadings and evidence, to a
628. And the fact that he endeavored to do so, and
                                                           verdict for more than the amount paid for medi-
that the dog broke loose, or was untied by some
                                                           cines and medical attendance. It is claimed that
other person, and without his consent or know-
                                                           there is no sufficient allegation of special damage
ledge, will not, of itself, exempt him from liability




                           © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
28 P. 752                                                                                                  Page 5
3 Wash. 434, 28 P. 752, 28 Am. St. Rep. 50
(Cite as: 3 Wash. 434, 28 P. 752)




in the complaint, and no proof whatever of the             treated by her physician for some six weeks after
value of plaintiff's services or of the amount of          the wounds upon her person had healed.
damage sustained by her; that whatever damages
she sustained were not the necessary consequences               It is further contended by appellant that the
of her injuries,-were, therefore, special, and con-        verdict for $800 is excessive. We cannot agree with
sequently not recoverable in this action because not       counsel for appellant that the injuries received by
alleged. It is true that there is no proof of the value    plaintiff were altogether of a trifling character. The
of plaintiff's services, and it is therefore reasonable    wound upon her wrist, while only about the diamet-
to presume that the jury awarded no damage**754            er of an “eight-penny nail,” penetrated to the bone.
on that account. But we think the learned counsel          Her dress and corset were bitten through, and her
for appellant are in error in assuming that under the      side lacerated for the space *442 of three-quarters
allegations of the complaint no damages can be re-         of an inch and to the depth of a quarter of an inch.
covered except the amount shown to have been paid          But her greatest injury resulted from the fright and
for medical services and medicine. The complaint           mental terror, and the nervous shock produced by
alleges *441 “that the said dog, while in the wrong-       the unprovoked, sudden, and unexpected attack
ful keeping of defendant as aforesaid, and wrong-          upon her by this savage and infuriated beast. She
fully and negligently suffered by defendant to go at       says she was rendered so nervous that she could
large without being properly guarded and confined          scarcely sleep for some time afterwards; and, ac-
as aforesaid, attacked and bit plaintiff Carrie Robin-     cording to the testimony of her husband, when she
son on the arm and wrist and on her side, thereby          heard the dog barking, as she often did, she was so
severely wounding and injuring her, said plaintiff,        terrified that he was afraid she would go into con-
whereby she suffered, and still suffers, great pain of     vulsions. And there was testimony tending to show
body and mind, and thereby was prevented for the           that she was still suffering from nervousness at the
period of five days from attending to her household        time of the trial. It is impossible to lay down any
duties, and was obliged to and did expend the sum          precise rule for measuring the damages in cases like
of $50 for medicines and the services of a physician       the one at bar, and the amount of the recovery must
in the endeavor to heal herself of said wounds and         of necessity be left to the sound discretion and
injuries; that by reason of said wounds and injuries       judgment of the jury, subject to be revised by the
plaintiffs have been damaged in the sum of                 court when it clearly appears to be excessive. While
$2,500.” It is a well-settled principle of law that        the amount of the verdict may seem large, we can-
damages which are the natural and necessary result         not say that it is so disproportionate to the injury as
of an injury need not be specially pleaded. The            to indicate that it was the result of passion or preju-
plaintiffs had a right, under the allegations of the       dice on the part of the jury, and we therefore see no
complaint, to recover a fair compensation for all the      reason for disturbing it.
direct and obvious results of the injuries received,
                                                               The judgment of the court below is affirmed.
including physical pain and mental anguish. Such
damages are implied by law, and need not be spe-           DUNBAR, STILES, and SCOTT, JJ., concur.
cially alleged. 3 Sedg. Dam. (8th Ed.) p. 586; 3
Suth. Dam. 715; Curtis v. Railroad Co., 18 N. Y.           HOYT, J.
534, Tyson v. Booth, 100 Mass. 258. And no doubt             I dissent.
the jury, in estimating the damages, took into con-
sideration, as they had a right to do, not only the
                                                           Wash. 1892.
physical and mental suffering of plaintiff, but also
                                                           Robinson v. Marino
the effect produced upon her nervous system as
                                                           3 Wash. 434, 28 P. 752, 28 Am. St. Rep. 50
shown by the evidence, and for which she was




                           © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
28 P. 752                                                                           Page 6
3 Wash. 434, 28 P. 752, 28 Am. St. Rep. 50
(Cite as: 3 Wash. 434, 28 P. 752)




END OF DOCUMENT




                         © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
REST 2d TORTS § 509                                                                                         Page 1
Restatement (Second) of Torts § 509 (1977)




                                         Restatement of the Law - Torts
                                         Database updated March 2015

                                         Restatement (Second) of Torts
                                                    Division
                                              Three. Strict Liability
                                                     Chapter
                             20. Liability of Possessors and Harborers of Animals
                                                      Topic
                     2. Harm Caused by Animals Otherwise Than by Trespass by Livestock


§ 509 Harm Done by Abnormally Dangerous Domestic Animals

Comment:
Reporter's Note
Case Citations - by Jurisdiction


     (1) A possessor of a domestic animal that he knows or has reason to know has dangerous
     propensities abnormal to its class, is subject to liability for harm done by the animal to another,
     although he has exercised the utmost care to prevent it from doing the harm.(2) This liability is
     limited to harm that results from the abnormally dangerous propensity of which the possessor
     knows or has reason to know.
Comment:

    a. The general rule stated in this Section is subject to a number of exceptions and qualifications, too numer-
ous to state in a single Section. The Section should therefore be read together with § 510, on the effect of an un-
foreseeable act of a third person, another animal or a force of nature; § 511, on liability to trespassers, as to
which there is in turn a qualification in § 512; § 515, on assumption of risk and contributory negligence; § 516,
on watchdogs; and § 517, on acts done in performance of a public duty.

   b. The phrase “has reason to know” here as elsewhere in the Restatement means that the person in question
knows or from facts known to him should know. (See § 12).

     c. Animals dangerous although not vicious. In the usual situation to which the rule stated in this Section is
applicable the animal is vicious, that is, has a tendency to attack human beings or other animals that is abnormal
in animals of its class. The rule is also applicable if the animal is not vicious but has a dangerous tendency that
is unusual and not necessary for the purposes for which such animals are usually kept. Thus one who keeps a
large dog that he knows to be accustomed to fawn violently upon children and adults is liable under the rule
stated in this Section for harm done by its dangerous playfulness or over-demonstrative affection. This is also
true of one who keeps a dog that he knows to have an abnormal tendency to destroy crops and other vegetation.

    d. Rationale. One who keeps a domestic animal that to his knowledge is vicious, or which though not vi-
cious possesses dangerous propensities that are abnormal thereby introduces a danger not usual to the com-




                          © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
REST 2d TORTS § 509                                                                                              Page 2
Restatement (Second) of Torts § 509 (1977)




munity and which, furthermore, is not necessary to the proper functioning of the animal for the purposes that it
serves. On the other hand, those who keep domestic animals such as bulls and stallions that are somewhat more
dangerous than other members of their species do not introduce any unusual danger, since the somewhat danger-
ous characteristics of these animals are a customary incident of farming and the slightly added risk due to their
dangerous character is counterbalanced by the desirability of raising livestock.

     e. Animals in which dangerous propensities are normal. There are certain classes of domestic animals in
which dangerous propensities are normal although abnormal in other classes of their species. Bulls are more
dangerous than cows and steers; stallions are more dangerous than mares and geldings; rams are more dangerous
than ewes and lambs. However, these animals have been kept for stud purposes from time immemorial so that
the particular danger involved in their dangerous tendencies has become a normal incident of civilized life. This,
together with the fact that the virility which makes them dangerous is necessary for their usefulness in perform-
ing their function in the socially essential breeding of livestock, justifies the risk involved in their keeping.
Therefore, the law has not regarded bulls, stallions and rams as being abnormally dangerous animals to be kept
under the strict liability stated in this Section. So, too, certain kinds of livestock are less gentle than others. Thus
Burma cattle are more wild and dangerous than most other breeds. However, since Burma cattle have been re-
cognized as socially desirable animals, this addition to the normal dangerous characteristics of cattle is not
enough to make them abnormally dangerous. Although one who keeps these animals is not subject to the strict
liability stated in this Section, he is liable unless he exercises in their custody care commensurate with their nor-
mal dangerous characteristics. On the other hand, although a certain amount of danger is inseparable from the
keeping of these socially essential or useful animals, there is no social value in keeping animals that are vicious
or have other dangerous propensities that are in excess of those necessary for their utility and are abnormal to
their class.

     f. Dogs. Although dogs, even hunting dogs, have no material utility comparable to cattle, horses and other
livestock, they have from time immemorial been regarded as the friends and companions of man. The great ma-
jority of dogs are harmless, and the possession of characteristics dangerous to mankind or to livestock is prop-
erly regarded as abnormal to them. Consequently the possessor of a dog is not liable for its biting a person or
worrying or killing livestock unless he has reason to know that it is likely to do so.

     Statutes frequently abolish the necessity of scienter and impose strict liability for all harm caused to human
beings and livestock by dogs. Even in the absence of a statute the possessor of a dog known by him to be vicious
is liable for harm caused by it although he has exercised the utmost care to prevent it. As to the privilege to use
dogs to protect property from intrusion, see § 516. As to the liability to trespassers generally, see §§ 511 and 512
.

     g. Knowledge of dangerous propensities—scienter. It is not necessary to the application of the rule stated in
this Section that the possessor of the domestic animal know of its abnormally dangerous propensities; it is
enough that he has reason to know of them. Thus it is not necessary that he know that it has previously attacked
human beings or animals or has done harm by being over-violent in play or by digging up vegetation. A dog is
not necessarily regarded as entitled to one bite. It is enough that the possessor of the animal knows that it has on
other occasions exhibited such a tendency to attack human beings or other animals or otherwise to do harm as
should apprise him of its dangerous character. Thus, the fact that a dog has to his knowledge unsuccessfully at-
tempted to attack human beings or other animals is sufficient to bring its possessor within the rule stated in this
Section. Sufficient also is any form of ill temper displayed in the presence of man or beast that would apprise a
reasonable person that the animal if uncontrolled would make an attack. It is not enough, however, that the pos-




                           © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
REST 2d TORTS § 509                                                                                         Page 3
Restatement (Second) of Torts § 509 (1977)




sessor of the animal has reason to know that it has a propensity to do harm in one or more specific ways; it is ne-
cessary that he have reason to know of its propensity to do harm of the type that it inflicts.


        Illustrations:
        Illustrations:1. A keeps a dog, which he knows to be in the habit of running after automobiles and yap-
        ping at their wheels. A chains the dog in his yard. The dog escapes, without any negligence on the part
        of A, runs into the street, and barks at the wheels of B's passing automobile. The dog is caught under
        one of the wheels, B's car is thrown into the ditch, and B is injured. A is subject to liability to B under
        this Section.2. A keeps a dog in his apartment on the second floor. A knows that the dog is in the habit
        of rushing at the window and leaning out of it in order to bark at pedestrians passing below. The dog
        rushes to the window to bark at B, loses its footing, and falls on B and injures him. A is subject to liab-
        ility to B under this Section.

    h. Knowledge of servant. It is not necessary for the possessor of a domestic animal himself to have reason to
know of its abnormally dangerous propensities; it is enough that a servant to whom he has entrusted its custody
has reason to know of it. (See the Restatement, Second, Agency § 283).

     i. Harm resulting from dangerous propensity. The strict liability stated in Subsection (1) extends only to
such harm as results from the abnormally dangerous propensity of the animal, of which the possessor knows or
has reason to know. The basis of his liability is that by keeping the animal with knowledge, or reason to know,
of the abnormal propensity he has exposed those in his vicinity to an abnormal risk. His strict liability is there-
fore limited to the scope of that risk. He may still be liable for any negligence in keeping the animal or in deal-
ing with it, which results in other harm; but in the absence of knowledge he is not liable for harm not reasonably
to be expected in the light of his knowledge.

     Thus one who keeps a vicious dog, knowing that it has a propensity to bite, is not liable when the dog lies
down in the street and is run over by an automobile, with resulting harm to the driver of the car, unless he has in
some way been negligent in failing to prevent the occurrence. If the dog bites a man, he is liable even in the ab-
sence of negligence. Knowledge, or reason to know, that an animal has a tendency to attack or fight with other
animals is not necessarily knowledge or reason to know that it will attack human beings. If the possessor knows
that his dog has the playful habit of jumping up on visitors, he will be liable without negligence when the dog
jumps on a visitor, knocks him down and breaks his hip; but he is not necessarily liable when the dog unexpec-
tedly bites a postman, when he never has shown any inclination to do so before. Knowledge of one propensity
may under particular circumstances give reason to know that the animal is likely to do something reasonably
similar, even though he has not yet done it. Thus a horse that has attempted to bite persons in its vicinity may
fairly be regarded as equally likely to kick them if afforded the opportunity.
Reporter's Note

    This Section has been changed by the addition of Subsection (2).

    In support of the rule stated in Subsection (1) see: Zarek v. Fredericks, 138 F.2d 689 (3 Cir.1943); Vigue v.
Noyes, 113 Ariz. 237, 550 P.2d 234 (1976); Strange v. Stovall, 261 Ark. 53, 546 S.W.2d 421 (1977); Barger v.
Jimerson, 130 Colo. 459, 276 P.2d 744 (1954); Farrior v. Payton, 57 Haw. 620, 562 P.2d 779 (1977); Tam-
burello v. Jaeger, 249 La. 25, 184 So. 2d 544 (1966); Bachman v. Clark, 128 Md. 245, 97 A. 440 (1916); Papke
v. Tribbey, 68 Mich.App. 130, 242 N.W.2d 38 (1976); Harris v. Breezy Point Lodge, 238 Minn. 322, 56 N.W.2d
655 (1953); Humes v. Salerno, 351 S.W.2d 749 (Mo.1961); Emmons v. Stevane, 77 N.J.L. 570, 73 A. 544




                          © 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.